  

Exhibit 10.1.7

 

Execution Version

 

PLEDGE AND SECURITY AGREEMENT

 

dated as of November 14, 2016

 

by and among

EACH OF THE GRANTORS PARTY HERETO

 

and

 

EAST WEST BANK,

as Administrative Agent

 

 

 

 

TABLE OF CONTENTS

 

    PAGE       SECTION 1 DEFINITIONS AND INTERPRETATION 1 1.01 General
Definitions 1 1.02 Interpretation 7       SECTION 2 GRANT OF SECURITY 8 2.01
Grant of Security 8 2.02 Certain Limited Exclusions 9 2.03 FCC and PUC Licenses
9       SECTION 3 SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE 9 3.01
Security for Obligations 9 3.02 Continuing Liability Under Collateral 10      
SECTION 4 REPRESENTATIONS AND WARRANTIES AND COVENANTS 10 4.01 Generally 10 4.02
Equipment and Inventory 13 4.03 Receivables 14 4.04 Investment Related Property
16 4.05 Material Contracts 22 4.06 Letter-of-Credit Rights 22 4.07 Intellectual
Property 22 4.08 Commercial Tort Claims 26       SECTION 5 FURTHER ASSURANCES;
ADDITIONAL GRANTORS; BRING DOWN OF REPRESENTATIONS AND WARRANTIES 26 5.01
Further Assurances 26 5.02 Additional Grantors 27 5.03 Bring Down of
Representations and Warranties 27       SECTION 6 ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT 28 6.01 Power of Attorney 28 6.02 No Duty on the Part of
Administrative Agent or Secured Parties 29       SECTION 7 REMEDIES 29 7.01
Generally 29 7.02 Application of Proceeds 30 7.03 Sales on Credit 30 7.04
Deposit Accounts 30 7.05 Investment Related Property 31 7.06 Intellectual
Property 31 7.07 Cash Proceeds 33 7.08 Compliance with Communications Law 33    
  SECTION 8 ADMINISTRATIVE AGENT 33

 

 i 

 

  

SECTION 9 CONTINUING SECURITY INTEREST AND LIEN; TRANSFER OF LOANS 34      
SECTION 10 STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM 34       SECTION
11 MISCELLANEOUS 35

 

SCHEDULES: 4.01 General Information   4.03 Government Contracts   4.04
Investment Related Property   4.06 Description of Letters of Credit   4.07
Intellectual Property   4.08 Commercial Tort Claims       EXHIBITS: A Form of
Supplement

 

 ii 

 

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of November 14, 2016 (“Agreement”),
is by and among EACH OF THE UNDERSIGNED, whether as an original signatory hereto
or as an Additional Grantor (as defined below) (each, a “Grantor” and
collectively, the “Grantors”), and EAST WEST BANK (“EWB”), as administrative
agent for the Secured Parties (as defined below) (in such capacity as
administrative agent, “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), by and among FUSION NBS ACQUISITION CORP.,
a Delaware corporation (“Borrower”), the Lenders party thereto from time to time
(collectively, the “Lenders”) and EWB, as Administrative Agent, Swingline
Lender, an Issuing Bank and a Lender; and

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement, each Grantor has agreed to
secure such Grantor’s obligations under the Loan Documents as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and Administrative Agent agree as
follows:

 

SECTION 1       DEFINITIONS AND INTERPRETATION

 

1.01       General Definitions. In this Agreement, the following terms shall
have the following meanings:

 

“Account Debtor” means each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.

 

“Accounts” means all “accounts” as defined in Article 9 of the UCC.

 

“Additional Grantors” has the meaning set forth in Section 5.02.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Assigned Agreements” means all agreements and contracts, other than
Non-Assignable Contracts to which such Grantor is a party as of the date hereof,
or to which such Grantor becomes a party after the date hereof, including each
Material Contract.

 

“Borrower” has the meaning set forth in the recitals.

 

“Cash Proceeds” has the meaning set forth in Section 7.07.

 

“Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC,
including “electronic chattel paper” or “tangible chattel paper”, as each such
term is defined in Article 9 of the UCC.

 

“Collateral” as defined in Section 2.01.

 

 

 

  

“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Collateral or are otherwise necessary or helpful in the collection of
or realization upon such Collateral.

 

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” means all “commercial tort claims” as defined in
Article 9 of the UCC, including all commercial tort claims listed on Schedule
4.08 (as such Schedule may be amended or supplemented from time to time).

 

“Commodities Accounts” (i) means all “commodity accounts” as defined in Article
9 of the UCC and (ii) includes all of the accounts listed on Schedule 4.04 under
the heading “Commodities Accounts” (as such Schedule may be amended or
supplemented from time to time).

 

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Grantor is licensee or licensor
thereunder) including each agreement referred to in paragraph B of Schedule 4.07
(as such Schedule may be amended or supplemented from time to time).

 

“Copyrights” means all United States, and foreign copyrights (including
community designs), including copyrights in software and databases, and all Mask
Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, and, with respect to any and all of the foregoing:
(i) all registrations and applications therefor including the registrations and
applications referred to in paragraph (A) of Schedule 4.07 (as such Schedule may
be amended or supplemented from time to time), (ii) all extensions and renewals
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
rights to sue for past, present and future infringements thereof, and (v) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.

 

“Credit Agreement” has the meaning set forth in the recitals.

 

“Deposit Account Control Agreement” means any agreement, in form and substance
reasonably satisfactory to Administrative Agent, executed by a Grantor,
Administrative Agent, and the applicable financial institution at which such
Grantor maintains a Deposit Account.

 

“Deposit Accounts” (i) means all “deposit accounts” as defined in Article 9 of
the UCC and (ii) includes all of the accounts listed on Schedule 4.04 under the
heading “Deposit Accounts” (as such Schedule may be amended or supplemented from
time to time).

 

“Documents” means all “documents” as defined in Article 9 of the UCC.

 

“Equipment” means (i) all “equipment” as defined in Article 9 of the UCC, (ii)
all machinery, manufacturing equipment, data processing equipment, computers,
office equipment, furnishings, furniture, appliances, fixtures and tools (in
each case, regardless of whether characterized as equipment under the UCC) and
(iii) all accessions or additions thereto, all parts thereof, whether or not at
any time of determination incorporated or installed therein or attached thereto,
and all replacements therefor, wherever located, now or hereafter existing,
including any fixtures.

 

“EWB” has the meaning set forth in the introductory paragraph.

 

 2 

 

  

“Excluded Property” means each lease, license, contract, property rights or
agreement described (and to the extent provided for) in Section 2.02.

 

“General Intangibles” (i) means all “general intangibles” as defined in Article
9 of the UCC, including “payment intangibles” as also defined in Article 9 of
the UCC and (ii) includes all interest rate or currency protection or hedging
arrangements, all tax refunds, all licenses, permits, concessions and
authorizations, all Assigned Agreements and all Intellectual Property (in each
case, regardless of whether characterized as general intangibles under the UCC).

 

“Goods” (i) means all “goods” as defined in Article 9 of the UCC and (ii)
includes all Inventory and Equipment (in each case, regardless of whether
characterized as goods under the UCC).

 

“Grantor” and “Grantors” have the meanings set forth in the introductory
paragraph.

 

“Instruments” means all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” means (i) all insurance policies covering any or all of the
Collateral (regardless of whether Administrative Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Inventory” means (i) all “inventory” as defined in Article 9 of the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).

 

“Investment Accounts” means the Securities Accounts, Commodities Accounts and
Deposit Accounts.

 

“Investment Related Property” means (i) all “investment property” (as such term
is defined in Article 9 of the UCC) and (ii) all of the following (regardless of
whether classified as investment property under the UCC): all Pledged Equity
Interests, Pledged Debt, Investment Accounts and certificates of deposit.

 

“Lenders” has the meaning set forth in the recitals.

 

“Letter of Credit Right” means a “letter-of-credit right” as defined in Article
9 of the UCC.

 

“Non-Assignable Contract” means any agreement, contract or license to which any
Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein or Lien thereon (either by
its terms or by any federal, state, or foreign statutory prohibition or
restriction or otherwise irrespective of whether such prohibition or restriction
is enforceable under Section 9-406 through 9-409 of the UCC).

 

 3 

 

  

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Grantor is licensee or licensor thereunder)
including each agreement referred to in paragraph (D) of Schedule 4.07 (as such
Schedule may be amended or supplemented from time to time).

 

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including: (i) each patent and patent application referred to in
paragraph (C) of Schedule 4.07 (as such Schedule may be amended or supplemented
from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all rights corresponding thereto throughout the world, (iv) all inventions and
improvements described therein, (v) all rights to sue for past, present and
future infringements thereof, (vi) all licenses, claims, damages, and proceeds
of suit arising therefrom, and (vii) all Proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 

“Pledged Debt” means all Indebtedness owed to such Grantor, including all
Indebtedness described in paragraph (A) of Schedule 4.04 under the heading
“Pledged Debt” (as such Schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments evidencing such
Indebtedness, and all interest, cash, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Indebtedness.

 

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests, and Pledged Foreign
Interests.

 

“Pledged Foreign Interests” means, with respect to any Grantor, all ownership
interests in any Person (other than a U.S. Person) owned by such Grantor
including all ownership interests listed in paragraph (A) of Schedule 4.04 under
the heading “Pledged Foreign Interests” (as such Schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
ownership interests and any interest of such Grantor on the books and records of
such Person or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, Securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such ownership interests. Notwithstanding the
foregoing, in the case of the Capital Stock of a first-tier CFC Subsidiary,
Pledged Foreign Interests shall be limited to 65% of the total outstanding
voting Capital Stock (and 100% of the non-voting Capital Stock) if pledging more
than 65% of the total outstanding voting Capital Stock (and 100% of the
non-voting Capital Stock) of such CFC Subsidiary could result in an adverse tax
liability to ultimate beneficial owners of Parent under Section 956 of the
Internal Revenue Code (as determined by Administrative Agent in good faith and
in consultation with the Borrower, and assuming that the CFC Subsidiary has
positive earnings and profits).

 

“Pledged LLC Interests” means, with respect to any Grantor, all interests in any
limited liability company that is a U.S. Person owned by such Grantor including
all limited liability company interests listed in paragraph (A) of Schedule 4.04
under the heading “Pledged LLC Interests” (as such Schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
limited liability company interests and any interest of such Grantor on the
books and records of such limited liability company or on the books and records
of any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights (including, without limitation, management
rights, voting rights, economic rights and any other rights conferred to a
member in such limited liability company, in each case whether granted by the
formation documents of such limited liability company or by operation of Law),
options, instruments, Securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such limited liability company interests.

 

 4 

 

  

“Pledged Partnership Interests” means, with respect to any Grantor, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership that is a U.S. Person owned by such Grantor
including all partnership interests listed in paragraph (A) of Schedule 4.04
under the heading “Pledged Partnership Interests” (as such Schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such partnership interests and any interest of such Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights (whether granted by the formation
documents of such partnership or by operation of Law), options, instruments,
Securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests.

 

“Pledged Stock” means, with respect to any Grantor, all shares of capital stock
issued by a U.S. Person owned by such Grantor, including all shares of capital
stock described in paragraph (A) of Schedule 4.04 under the heading “Pledged
Stock” (as such Schedule may be amended or supplemented from time to time), and
the certificates, if any, representing such shares and any interest of such
Grantor on the books and records of the issuer of such shares or on the books
and records of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
Securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.

 

“Pledged Trust Interests” means, with respect to any Grantor, all interests in a
Delaware business trust or other trust that is a U.S. Person owned by such
Grantor including all trust interests listed in paragraph (A) of Schedule 4.04
under the heading “Pledged Trust Interests” (as such Schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
trust interests and any interest of such Grantor on the books and records of
such trust or on the books and records of any securities intermediary pertaining
to such interest and all dividends, distributions, cash, warrants, rights,
options, instruments, Securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such trust interests.

 

“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC, (ii) all
payments or distributions made with respect to any Investment Related Property
and (iii) whatever is receivable or received when Collateral or proceeds are
sold, exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

 

“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument, General
Intangible or Investment Related Property, together with all of Grantor’s
rights, if any, in any goods or other property giving rise to such right to
payment and all Collateral Support and Supporting Obligations related thereto
and all Receivables Records.

 

 5 

 

 

“Receivables Records” means (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including lien search reports,
from filing or other registration officers, (iv) all credit information, reports
and memoranda relating thereto and (v) all other written or non-written forms of
information related in any way to the foregoing or any Receivable.

 

“Record” as defined in Article 9 of the UCC.

 

“Secured Obligations” as defined in Section 3.01.

 

“Secured Parties” means Administrative Agent, the Lenders, Issuing Bank, the
Hedging Banks, and/or the Treasury Management Banks, as the context may require.

 

“Securities Account Control Agreement” means any agreement, in form and
substance reasonably satisfactory to Administrative Agent, executed by a
Grantor, Administrative Agent, and the applicable financial institution at which
such Grantor maintains a Securities Account.

 

“Securities Accounts” (i) means all “securities accounts” as defined in Article
8 of the UCC and (ii) includes all of the accounts listed in paragraph (A) of
Schedule 4.04 under the heading “Securities Accounts” (as such Schedule may be
amended or supplemented from time to time).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Supplement” means any supplement to this Agreement in substantially the form of
Exhibit A.

 

“Supporting Obligation” means all “supporting obligations” as defined in Article
9 of the UCC.

 

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Grantor is licensee or licensor
thereunder) including each agreement referred to in paragraph (F) of Schedule
4.07 (as such Schedule may be amended or supplemented from time to time).

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including: (i) the registrations and applications referred to in paragraph (E)
of Schedule 4.07 (as such Schedule may be amended or supplemented from time to
time), (ii) all extensions or renewals of any of the foregoing, (iii) all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

 6 

 

 

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Grantor is licensee or
licensor thereunder) including each agreement referred to in paragraph (G) of
Schedule 4.07 (as such Schedule may be amended or supplemented from time to
time).

 

“Trade Secrets” means, collectively, each trade secret and all other
confidential or proprietary information and know-how whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, including: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

 

“United States” means the United States of America.

 

1.02       Interpretation. All capitalized terms used herein (including the
introductory paragraph and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement or, if not
defined therein, in the UCC. All references herein to provisions of the UCC
shall include all successor provisions under any subsequent version or amendment
to any Article of the UCC. If any conflict or inconsistency exists between this
Agreement and the Credit Agreement, the Credit Agreement shall govern.
References herein to any Section, Schedule or Exhibit shall be to a Section, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or be given any substantive effect. Any of the terms defined
herein may, unless the context otherwise requires, be used in the singular or
the plural, depending on the reference. The use herein of the word “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not limiting language (such as “without limitation” or “but
not limited to” or words of similar import) is used with reference thereto, but
rather shall be deemed to refer to all other items or matters that fall within
the broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in the Credit
Agreement), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) any reference to any Law or regulation herein shall,
unless otherwise specified, refer to such Law or regulation as amended,
modified, supplemented or superseded from time to time and (v) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

 7 

 

  

SECTION 2       GRANT OF SECURITY

 

2.01       Grant of Security. Each Grantor hereby grants to Administrative Agent
(for itself and for the benefit of the Secured Parties) a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under all personal property of such Grantor including the following, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”):

 

(a)          Accounts;

 

(b)          Chattel Paper;

 

(c)          Documents;

 

(d)          General Intangibles;

 

(e)          Goods;

 

(f)           Instruments;

 

(g)          Insurance;

 

(h)          Intellectual Property;

 

(i)           Investment Related Property;

 

(j)           Letter-of-Credit Rights;

 

(k)          Moneys, Cash, and Cash Equivalents;

 

(l)           Receivables and Receivable Records;

 

(m)         Commercial Tort Claims;

 

(n)          to the maximum extent permitted by Law, all rights of Grantor under
or relating to any FCC License and/or PUC License and all Proceeds derived from
the sale, assignment or lease of or the transfer of control over any FCC License
and/or any PUC License;

 

(o)          to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

 

(p)          to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing;

 

provided that in no event shall the Collateral include any Excluded Property.

 

 8 

 

  

2.02       Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest or
Lien granted under Section 2.01 attach to any lease, license, permit, contract,
property rights or agreement to which any Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest or Lien (a) is prohibited by Law or (b) shall constitute or result in
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (ii) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, permit, contract
property rights or agreement (other than to the extent that any such term would
be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable Law (including the Bankruptcy Code) or principles of
equity); provided that the Collateral shall include and such security interest
or Lien shall attach immediately at such time as the condition causing such
illegality, abandonment, invalidation or unenforceability shall be remedied and
to the extent severable, shall attach immediately to any portion of such lease,
license, permit, contract, property rights or agreement that does not result in
any of the consequences specified in clause (a) or (b) above. Notwithstanding
the foregoing, the Collateral shall include any Proceeds, substitutions or
replacements of any of the property described above (unless such Proceeds,
substitutions or replacements would constitute property described above).

 

2.03       FCC and PUC Licenses. Notwithstanding anything to the contrary
herein, to the extent this Agreement or any other Loan Document purports to
grant or to require any Grantor to grant to Administrative Agent a security
interest in any FCC License and/or any PUC License, Administrative Agent shall
only have a security interest in such FCC License and/or PUC License at such
times and to the extent that a security interest in such FCC License and/or PUC
License is permitted under applicable Law, including the Communications Law.
Grantor agrees that Administrative Agent shall have a security interest in the
right to receive all Proceeds derived or arising from the sale, assignment,
transfer, lease or transfer of control over such FCC License or PUC License. The
security interest granted in Proceeds of such FCC License and/or PUC License is
intended to include, and hereby includes, all private (including economic)
attributes of the FCC Licenses and/or PUC Licenses, but does not include the
“public” rights to assign the FCC License or PUC License which are reserved to
the FCC and/or applicable PUC where required by applicable Law. If at any time
in the futurer the Communications Law permits any Grantor to grant a security
interest in any FCC License and/or PUC License, this Agreement shall be deemed
to grant a security interest in such FCC License and/or PUC License immediately
thereupon without any further action by or notice to any Grantor, Administrative
Agent or any Lender or other Loan Party. In furtherance of the foregoing, each
Grantor agrees to cooperate fully and take all steps necessary to perfect such
security interest as may be required by Administrative Agent.

 

SECTION 3       SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

 

3.01       Security for Obligations. This Agreement secures, and the Collateral
is collateral security for, the prompt and complete payment or performance in
full when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (and any successor or similar provision or Law thereof)), of
(a) all Obligations with respect to every Loan Party; (b) any and all sums
incurred or advanced by Administrative Agent in order to preserve the Collateral
or preserve its security interest in and Lien on the Collateral; and (c) in the
event of any proceeding for the collection or enforcement of any indebtedness,
obligations or liabilities of each Loan Party referred to in preceding clause
(a) after an Event of Default shall have occurred and be continuing, the
expenses of re-taking, holding, preparing for sale or lease, selling or
otherwise disposing of or realizing on the Collateral, or of any exercise by
Administrative Agent of its rights hereunder, together with Attorney Costs and
court costs (collectively, the “Secured Obligations”). It is acknowledged and
agreed that Secured Obligations shall include obligations and liabilities of the
types described above, whether outstanding on the date of this Agreement or
extended, from time to time, after the date of this Agreement.

 

 9 

 

  

3.02       Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to Administrative Agent or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral, including any agreements relating to Pledged Partnership Interests
or Pledged LLC Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither Administrative Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall Administrative
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, and (iii) the exercise by Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.

 

SECTION 4       REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

4.01       Generally.

 

(a)          Representations and Warranties. In order to induce Administrative
Agent to enter into this Agreement, each Grantor represents and warrants to
Administrative Agent that the following statements are true, correct and
complete:

 

(i)         it owns the Collateral purported to be owned by it or otherwise has
the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own
(unless otherwise permitted by the Credit Agreement) or have such rights in each
item of the Collateral, in each case free and clear of any and all Liens other
than Permitted Liens;

 

(ii)        it has indicated in paragraph (A) of Schedule 4.01: (w) the type of
organization of such Grantor; (x) the jurisdiction of organization of such
Grantor; (y) its organizational identification number, if any; and (z) the
jurisdiction where its chief executive office or its sole place of business is,
and for the one-year period preceding the date hereof has been, located;

 

(iii)       the full legal name of such Grantor is as set forth in paragraph (A)
of Schedule 4.01 and it has not done in the last five (5) years, and does not
do, business under any other name (including any trade-name or fictitious
business name) except for those names set forth in paragraph (B) of Schedule
4.01;

 

(iv)      except as provided in paragraph (C) of Schedule 4.01, it has not
changed its name, jurisdiction of organization, chief executive office or
principal place of business or its organizational structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five (5) years;

 

 10 

 

  

(v)        it has not within the last five (5) years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person, which has not heretofore or concurrently herewith been
terminated other than in connection with the Praesidian Facility or the
agreements identified in paragraph (D) of Schedule 4.01;

 

(vi)       with respect to each agreement identified on Schedule 4.01(D), it has
indicated in paragraph (A) and (B) of Schedules 4.01 the information required
pursuant to Sections 4.01(a)(ii), 4.01(a)(iii) and 4.01(a)(iv) with respect to
the debtor under each such agreement;

 

(vii)      (A) upon the filing of all UCC financing statements naming each
Grantor as “debtor” and Administrative Agent as “secured party” and describing
the Collateral in the filing offices set forth opposite such Grantor’s name in
paragraph (E) of Schedule 4.01 and other filings delivered by each Grantor, (B)
upon delivery (together with any necessary endorsement or instrument of
transfer) of all Instruments, Chattel Paper consisting of tangible chattel paper
and certificated Pledged Equity Interests and Pledged Debt, (C) upon sufficient
identification of Commercial Tort Claims, (D) upon execution of a control
agreement establishing Administrative Agent’s “control” (within the meaning of
Section 8-106, 9-106 or 9-104 of the UCC, as applicable) with respect to any
Investment Account or Deposit Account, (E) upon establishing Administrative
Agent’s “control” (within the meaning of Section 9-105 of the UCC) with respect
to any electronic chattel paper, (F) upon consent of the issuer with respect to
Letter-of-Credit Rights, and (G) to the extent not subject to Article 9 of the
UCC, upon recordation of the security interests and Liens granted hereunder in
Patents, Trademarks and Copyrights in the applicable intellectual property
registries, including the United States Patent and Trademark Office and the
United States Copyright Office, the security interests and Liens granted to
Administrative Agent hereunder shall constitute valid and perfected First
Priority Liens on all of the Collateral in which a security interest or Lien can
be created under Article 9 of the UCC;

 

(viii)     all actions and consents, including all filings, notices,
registrations and recordings necessary or reasonably requested by Administrative
Agent for the exercise by Administrative Agent of the voting or other rights
provided for in this Agreement or the exercise of remedies in respect of the
Collateral have been made or obtained, except as may be required (A) in
connection with the disposition of any Investment Related Property, by Laws
generally affecting the offering and sale of Securities and (B) under the
Communications Law;

 

(ix)       other than the financing statements filed in favor of Administrative
Agent, no effective UCC financing statement, fixture filing or other instrument
similar in effect under any applicable Law covering all or any part of the
Collateral is on file in any filing or recording office except for (x) financing
statements for which proper termination statements have been delivered to
Administrative Agent for filing and (y) financing statements, fixture filings or
other instruments filed in connection with Permitted Liens;

 

(x)        no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for
either (x) the pledge or grant by any Grantor of the Liens purported to be
created in favor of Administrative Agent hereunder or (y) the exercise by
Administrative Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created hereunder or created or provided for by
applicable Law), except (A) for the filings contemplated by clause (vii) above,
(B) as may be required, in connection with the disposition of any Collateral, by
Laws generally affecting the offering and sale of Securities, (C) as may be
required with respect to the exercise by Administrative Agent of any rights or
remedies in respect of any Collateral under any Communications Law and (D) that
have been obtained prior to the Closing;

 

 11 

 

  

(xi)       all written information supplied by any Grantor with respect to any
of the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;

 

(xii)      none of the Collateral constitutes, or is the Proceeds of (i) “farm
products” (as defined in the UCC) or (ii) “health care receivables” (as defined
in the UCC);

 

(xiii)     it does not own any “as extracted collateral” (as defined in the UCC)
or any timber to be cut;

 

(xiv)     except in connection with the Praesidian Facility or as described in
paragraph (D) of Schedule 4.01, such Grantor has not become bound as a debtor,
either by contract or by operation of Law, by a security agreement previously
entered into by another Person, which has not heretofore or concurrently
herewith been terminated; and

 

(xv)      such Grantor has been duly organized as an entity of the type as set
forth opposite such Grantor’s name in paragraph (A) of Schedule 4.01 solely
under the Laws of the jurisdiction as set forth opposite such Grantor’s name in
paragraph (A) of Schedule 4.01 and remains duly existing as such. Such Grantor
has not filed any certificates of domestication, transfer or continuance, or
similar document in any other jurisdiction.

 

(b)          Covenants and Agreements. Each Grantor covenants and agrees that it
shall perform all covenants in this Section 4.01(b).

 

(i)         Except for the security interest and Lien created by this Agreement,
it shall not create or suffer to exist any Lien upon or with respect to any of
the Collateral, except Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein other
than Permitted Liens.

 

(ii)        It shall not produce, use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement or any applicable
statute, regulation or ordinance or any policy of insurance covering the
Collateral.

 

(iii)       Except as permitted by the Credit Agreement, it shall not change
such Grantor’s name, identity, organizational structure (e.g., by merger,
consolidation, change in corporate form or otherwise), principal place of
business, chief executive office, type of organization or jurisdiction of
organization or establish any trade names unless it shall have (x) notified
Administrative Agent in writing, by executing and delivering to Administrative
Agent a completed Supplement, together with all Supplements to Schedules
thereto, at least thirty (30) days (or such shorter period as may be acceptable
to Administrative Agent) prior to any such change or establishment, identifying
such new proposed name, identity, corporate structure, principal place of
business, chief executive office, jurisdiction of organization or trade name and
providing such other information in connection therewith as Administrative Agent
may reasonably request and (y) taken all actions necessary or advisable to
maintain the continuous validity, perfection and the same or better priority of
Administrative Agent’s security interest in and Lien on the Collateral intended
to be granted and agreed to hereby.

 

 12 

 

  

(iv)       If Administrative Agent or any Secured Party gives value to enable
Grantor to acquire rights in or the use of any Collateral, it shall use such
value for such purposes and such Grantor further agrees that repayment of any
Obligation shall apply on a “first-in, first-out” basis so that the portion of
the value used to acquire rights in any Collateral shall be paid in the
chronological order such Grantor acquired rights therein.

 

(v)        Upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify Administrative Agent in writing of any event
that is reasonably likely to have a Material Adverse Effect on the value of the
Collateral or any portion thereof, the ability of any Grantor or Administrative
Agent to dispose of the Collateral or any portion thereof, or the rights and
remedies of Administrative Agent in relation thereto, including the levy of any
legal process against the Collateral or any portion thereof.

 

(vi)       Except as permitted by the Credit Agreement, it shall not take or
permit any action which could impair Administrative Agent’s rights in the
Collateral.

 

(vii)      It shall not sell, transfer or assign (by operation of Law or
otherwise) any Collateral except as otherwise in accordance with the Credit
Agreement.

 

4.02       Equipment and Inventory.

 

(a)          Representations and Warranties. Each Grantor represents and
warrants to Administrative Agent that none of the Inventory or Equipment is in
the possession of an issuer of a negotiable document (as defined in Section
7-104 of the UCC) therefor or otherwise in the possession of a bailee or a
warehouseman.

 

(b)          Covenants and Agreements. Each Grantor covenants and agrees that it
shall perform all covenants in this Section 4.02(b).

 

(i)         It shall keep correct and accurate records of the Inventory, as is
customarily maintained under similar circumstances by Persons of established
reputation engaged in similar business, and in any event in conformity with
GAAP.

 

(ii)        It shall not deliver any Document evidencing any Equipment and
Inventory to any Person other than the issuer of such Document to claim the
Goods evidenced therefor or Administrative Agent.

 

(iii)       If any Equipment or Inventory (other than Equipment or Inventory
located at a colocation facility) with a value in excess of $50,000 individually
or $100,000 in the aggregate is in possession or control of any third party,
each Grantor shall join with Administrative Agent in notifying the third party
of Administrative Agent’s security interest and Lien and using commercially
reasonable efforts to obtain an acknowledgment from the third party that it is
holding the Equipment and Inventory for the benefit of Administrative Agent.

 

 13 

 

  

4.03       Receivables.

 

(a)          Representations and Warranties. In order to induce Administrative
Agent to enter into this Agreement, each Grantor represents and warrants to
Administrative Agent that the following statements are true, correct and
complete:

 

(i)         each Receivable, to such Grantor’s knowledge, (A) is the legal,
valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (B) is
enforceable in accordance with its terms (except as such enforceability may be
limited by applicable Debtor Relief Laws and by general principles of equity),
(C) is not subject to any setoffs, defenses, taxes, counterclaims (except with
respect to refunds, returns and allowances in the ordinary course of business)
and (D) is in compliance in all material respects with all applicable Laws,
whether federal, state, local or foreign;

 

(ii)        except as set forth on Schedule 4.03, none of the Account Debtors in
respect of any Receivable is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign. No
Receivable requires the consent of the Account Debtor in respect thereof in
connection with the pledge hereunder, except any consent which has been
obtained; and

 

(iii)       no Receivable is evidenced by, or constitutes, an Instrument or
Chattel Paper which has not been delivered to, or otherwise subjected to the
control of, Administrative Agent to the extent required by, and in accordance
with Section 4.03(c).

 

(b)          Covenants and Agreements. Each Grantor covenants and agrees that it
shall perform all covenants in this Section 4.03(b).

 

(i)         It shall keep and maintain at its own cost and expense correct and
complete records of the Receivables, including, but not limited to, the
originals of all documentation with respect to all Receivables and records of
all payments received and all credits granted on the Receivables, all
merchandise returned and all other material dealings therewith.

 

(ii)        It shall mark conspicuously, in form and manner reasonably
satisfactory to Administrative Agent, all Chattel Paper and Instruments (other
than any delivered to Administrative Agent as provided herein) with an
appropriate reference to the fact that Administrative Agent has a security
interest therein and Lien thereon.

 

(iii)       It shall perform in all material respects all of its obligations
with respect to the Receivables.

 

(iv)       It shall not amend, modify, terminate or waive any provision of any
Receivable in any manner which could reasonably be expected to have a Material
Adverse Effect. Other than in the ordinary course of business as generally
conducted by it on and prior to the date hereof, and except as otherwise
provided in subsection (v) below, following and during the continuance of an
Event of Default, such Grantor shall not (w) grant any extension or renewal of
the time of payment of any Receivable, (x) compromise or settle any dispute,
claim or legal proceeding with respect to any Receivable for less than the total
unpaid balance thereof, (y) release, wholly or partially, any Person liable for
the payment thereof, or (z) allow any credit or discount thereon.

 

 14 

 

  

(v)        Except as otherwise provided in this subsection, each Grantor shall
continue to (A) use its commercially reasonable efforts to collect all amounts
due or to become due to such Grantor under the Receivables and any Supporting
Obligation and (B) diligently exercise each material right it may have under any
Receivable, any Supporting Obligation or Collateral Support, in each case, at
its own expense, and in connection with such collections and exercise, such
Grantor shall take such action as such Grantor or Administrative Agent may deem
reasonably necessary or advisable. If an Event of Default has occurred and is
continuing, Administrative Agent shall have the right at any time to: (1)
notify, or require any Grantor to notify, any Account Debtor of Administrative
Agent’s security interest in and Lien on the Receivables and any Supporting
Obligation; (2) direct the Account Debtors under any Receivables to make payment
of all amounts due or to become due to such Grantor thereunder directly to
Administrative Agent; (3) notify, or require any Grantor to notify, each Person
maintaining a lockbox or similar arrangement to which Account Debtors under any
Receivables have been directed to make payment to remit all amounts representing
collections on checks and other payment items from time to time sent to or
deposited in such lockbox or other arrangement directly to Administrative Agent;
and (4) enforce, at the expense of such Grantor, collection of any such
Receivables and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done. If
Administrative Agent notifies any Grantor that it has elected to collect the
Receivables in accordance with the preceding sentence, any payments of
Receivables received by such Grantor shall be forthwith (and in any event within
two (2) Business Days) deposited by such Grantor in the exact form received,
duly indorsed by such Grantor to Administrative Agent if required, in a Deposit
Account subject to a Deposit Account Control Agreement, and until so turned
over, all amounts and proceeds (including checks and other instruments) received
by such Grantor in respect of the Receivables, any Supporting Obligation or
Collateral Support shall be received in trust for the benefit of Administrative
Agent hereunder and shall be segregated from other funds of such Grantor and
such Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon.

 

(vi)       It shall use its commercially reasonable efforts to keep in full
force and effect any Supporting Obligation or Collateral Support relating to any
Receivable.

 

(c)          Delivery and Control of Receivables. With respect to any
Receivables in excess of $50,000 individually or $100,000 in the aggregate that
is evidenced by, or constitutes, Chattel Paper or Instruments, each Grantor
shall cause each originally executed copy thereof to be delivered to
Administrative Agent (or its agent or designee) appropriately indorsed to
Administrative Agent or indorsed in blank: (i) with respect to any such
Receivables in existence on the date hereof, on or prior to the date hereof and
(ii) with respect to any such Receivables hereafter arising, within ten (10)
Business Days of such Grantor acquiring rights therein. With respect to any
Receivables in excess of $50,000 individually or $100,000 in the aggregate which
would constitute “electronic chattel paper” under Article 9 of the UCC, each
Grantor shall take all steps necessary to give Administrative Agent control over
such Receivables (within the meaning of Section 9-105 of the UCC): (i) with
respect to any such Receivables in existence on the date hereof, on or prior to
the date hereof and (ii) with respect to any such Receivables hereafter arising,
within ten (10) Business Days of such Grantor acquiring rights therein. If an
Event of Default has occurred and is continuing, any Receivable not otherwise
required to be delivered or subjected to the control of Administrative Agent in
accordance with this paragraph (c) shall be delivered or subjected to such
control upon the written request of Administrative Agent.

 

 15 

 

  

4.04       Investment Related Property.

 

(a)          Investment Related Property Generally.

 

(i)         Covenants and Agreements. Each Grantor covenants and agrees that it
shall perform all covenants in this Section 4.04(a)(i).

 

(1)        In the event it acquires rights in any Investment Related Property
after the date hereof, it shall promptly (and in any event not later than ten
(10) Business Days after acquisition) deliver to Administrative Agent a
completed Supplement, together with all Supplements to Schedules thereto,
reflecting such new Investment Related Property and all other Investment Related
Property (other than any Investment Property (other than Pledged Equity
Interests) which is credited to a Securities Account). Notwithstanding the
foregoing, it is understood and agreed that the security interest and Lien of
Administrative Agent shall attach to all Investment Related Property immediately
upon any Grantor’s acquisition of rights therein and shall not be affected by
the failure of any Grantor to deliver a supplement to Schedule 4.04 as required
hereby.

 

(2)        Except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Investment Related
Property, or any securities or other property upon the merger, consolidation,
liquidation or dissolution of any issuer of any Investment Related Property,
then (x) such dividends, interest or distributions and securities or other
property shall be included in the definition of Collateral without further
action and (y) such Grantor shall promptly take all steps, if any, necessary or
advisable to ensure the validity, perfection, priority and, if applicable,
control of Administrative Agent over such Investment Related Property (including
delivery thereof to Administrative Agent) and pending any such action such
Grantor shall be deemed to hold such dividends, interest, distributions,
securities or other property in trust for the benefit of Administrative Agent
and shall segregate such dividends, distributions, Securities or other property
from all other property of such Grantor. Notwithstanding the foregoing, so long
as no Event of Default shall have occurred and be continuing, Administrative
Agent authorizes each Grantor to retain all ordinary cash dividends and
distributions paid in the normal course of the business of the issuer and
consistent with the past practice of the issuer and all scheduled payments of
interest.

 

(3)        Each Grantor consents to the grant by each other Grantor of a
security interest in and Lien on all Investment Related Property to
Administrative Agent.

 

(ii)        Delivery and Control.

 

(1)        Each Grantor agrees that with respect to any Investment Related
Property in which it currently has rights it shall comply with the provisions of
this Section 4.04(a)(ii)(1) on or before the Closing Date and with respect to
any Investment Related Property hereafter acquired by such Grantor it shall
comply with the provisions of this Section 4.04(a)(ii)(1) promptly (and in any
event no later than ten (10) Business Days after acquisition thereof) upon
acquiring rights therein, in each case in form and substance satisfactory to
Administrative Agent. With respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account) it shall cause
such certificate or instrument to be delivered to Administrative Agent, indorsed
in blank by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC.

 

 16 

 

  

(2)        With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (x) register Administrative
Agent as the registered owner thereof on the books and records of the issuer or
(y) execute an agreement in form and substance reasonably satisfactory to
Administrative Agent, pursuant to which such issuer agrees to comply with
Administrative Agent’s instructions with respect to such uncertificated security
without further consent by such Grantor.

 

(iii)       Voting and Distributions.

 

(1)        So long as no Event of Default shall have occurred and be continuing:

 

(A)       except as otherwise provided under the covenants and agreements
relating to Investment Related Property expressly set forth herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; and

 

(B)       Administrative Agent shall promptly execute and deliver (or cause to
be executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to clause (1) above;

 

(2)        Upon the occurrence and during the continuation of an Event of
Default:

 

(A)       all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in Administrative Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

(B)       in order to permit Administrative Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder: (A) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Administrative Agent all proxies, dividend
payment orders and other instruments as Administrative Agent may from time to
time reasonably request and (B) each Grantor acknowledges that Administrative
Agent may utilize the power of attorney set forth in Section 6.01.

 

 17 

 

  

(b)          Pledged Equity Interests.

 

(i)         Representations and Warranties. In order to induce Administrative
Agent to enter into this Agreement, each Grantor represents and warrants to
Administrative Agent that the following statements are true, correct and
complete:

 

(1)        Paragraph (A) of Schedule 4.04 sets forth under the headings “Pledged
Stock”, “Pledged LLC Interests”, “Pledged Partnership Interests”, “Pledged Trust
Interests”, and “Pledged Foreign Interests”, respectively, all of the Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests, Pledged Trust
Interests, and Pledged Foreign Interests owned by any Grantor and such Pledged
Equity Interests constitute the percentage of issued and outstanding shares of
stock, percentage of membership interests, percentage of partnership interests,
percentage of beneficial interests, or percentage of ownership interests of the
respective issuers thereof indicated on such Schedule;

 

(2)        except as set forth in paragraph (B) of Schedule 4.04, it has not
acquired any equity interests of another entity or substantially all the assets
of another entity within the past five (5) years;

 

(3)        it is the record and beneficial owner of the Pledged Equity Interests
free of all Liens, rights or claims of other Persons other than Permitted Liens
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests;

 

(4)        without limiting the generality of Section 4.01(a)(viii), no consent
of any Person including any other general or limited partner, any other member
of a limited liability company, any other shareholder or any other trust
beneficiary is necessary in connection with the creation, perfection or First
Priority status of Administrative Agent’s security interest in and Lien on any
Pledged Equity Interests or the exercise by Administrative Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof, except in the exercise by Administrative Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
hereunder or created or provided for by applicable Law), as may be required (A)
in connection with the disposition of any Investment Related Property, by Laws
generally affecting the offering and sale of Securities and (B) under the
Communications Law; and

 

(5)        none of the Pledged LLC Interests nor Pledged Partnership Interests
are or represent interests in issuers that (x) are registered as investment
companies under the Investment Company Act of 1940 or (y) are dealt in or traded
on securities exchanges or markets; and

 

(ii)        Covenants and Agreements. Each Grantor covenants and agrees that it
shall perform all covenants in this Section 4.04(b)(ii).

 

 18 

 

  

(1)        except as otherwise permitted herein or by the Credit Agreement,
without the prior written consent of Administrative Agent, it shall not vote to
enable any issuer of any Pledged Equity Interest or take any other action to:
(v) amend or terminate any partnership agreement, limited liability company
agreement, certificate of incorporation, by-laws or other organizational
documents in any way that changes in a material adverse manner the rights of
such Grantor with respect to any Investment Related Property or affects in a
material adverse manner the validity, perfection or priority of Administrative
Agent’s security interest or Lien, (w) permit any issuer of any Pledged Equity
Interest to issue any additional stock, partnership interests, limited liability
company interests or other equity interests of any nature or to issue securities
convertible into or granting the right of purchase or exchange for any stock or
other equity interest of any nature of such issuer unless the same are pledged
to Administrative Agent, (x) permit any issuer of any Pledged Equity Interest to
dispose of all or a material portion of its assets, (y) waive any default under
or breach of any terms of organizational document relating to the issuer of any
Pledged Equity Interest or the terms of any Pledged Debt, or (z) cause any
issuer of any Pledged Partnership Interests or Pledged LLC Interests which are
not securities (for purposes of the UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Partnership Interests or Pledged
LLC Interests to be treated as securities for purposes of the UCC; provided that
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action described in this
clause (z), such Grantor shall promptly notify Administrative Agent in writing
of any such election or action and, in such event, shall take all steps
necessary or advisable to establish Administrative Agent’s “control” thereof;

 

(2)        it shall comply with all of its obligations under any partnership
agreement or limited liability company agreement relating to Pledged Partnership
Interests or Pledged LLC Interests and shall to the extent commercially
reasonable enforce all of its rights with respect to any Investment Related
Property;

 

(3)        except as permitted by the Credit Agreement, without the prior
written consent of Administrative Agent, it shall not permit any issuer of any
Pledged Equity Interest which is a Subsidiary to merge or consolidate unless (x)
such issuer creates a security interest or Lien that is perfected by a filed
financing statement (that is not effective solely under Section 9-508 of the
UCC) in collateral in which such new debtor has or acquires rights, and (y) all
the outstanding capital stock or other equity interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
is, upon such merger or consolidation, pledged hereunder and no cash, securities
or other property is distributed in respect of the outstanding equity interests
to Parent or any Subsidiary which is not a Guarantor; and

 

(4)        each Grantor consents to the grant by each other Grantor of a
security interest in and Lien on all Investment Related Property to
Administrative Agent and, without limiting the foregoing, consents to, after an
Event of Default has occurred and is continuing, the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to Administrative Agent or its
nominee and to the substitution of Administrative Agent or its nominee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto.

 

(c)          Pledged Debt.

 

(i)         Representations and Warranties. Each Grantor represents and warrants
to Administrative Agent that Schedule 4.04 sets forth under the heading “Pledged
Debt” all of the Pledged Debt having a face amount in excess of $50,000
individually or $100,000 in the aggregate owned by any Grantor as of the date
indicated therein and, to the knowledge of such Grantor, all of such Pledged
Debt has been duly authorized, authenticated or issued, and delivered and is the
legal, valid and binding obligation of the issuers thereof and is not in default
and constitutes all of the issued and outstanding intercompany Indebtedness.

 

 19 

 

  

(ii)        Covenants and Agreements. Each Grantor covenants and agrees that it
shall notify Administrative Agent of any default under any Pledged Debt that has
caused, either in any individual case or in the aggregate, a Material Adverse
Effect. Notwithstanding anything to the contrary set forth herein, it is agreed
that the Grantors shall only be required to comply with the delivery and control
requirements specified in Section 4.04(a)(ii) with respect to Pledged Debt
having a face amount in excess of $50,000 individually or $100,000 in the
aggregate.

 

(d)          Investment Accounts.

 

(i)        Representations and Warranties. In order to induce Administrative
Agent to enter into this Agreement, each Grantor represents and warrants to
Administrative Agent that the following statements are true, correct and
complete:

 

(1)        Schedule 4.04 sets forth under the headings “Securities Accounts” and
“Commodities Accounts” respectively, all of the Securities Accounts and
Commodities Accounts in which such Grantor has an interest; provided that, such
Securities Accounts are established with a U.S. securities intermediary and such
Commodities Accounts are carried by a U.S. commodity intermediary. Such Grantor
is the sole entitlement holder of each such Securities Account and Commodity
Account, and such Grantor has not consented to, and is not otherwise aware of,
any Person (other than Administrative Agent) having “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over, or any other interest in,
any such Securities Account or Commodity Account or securities or other property
credited thereto;

 

(2)        Schedule 4.04 sets forth under the headings “Deposit Accounts” all of
the Deposit Accounts in which such Grantor has an interest; provided that, such
Deposit Account is maintained with a U.S. bank. Such Grantor is the sole account
holder of each such Deposit Account and such Grantor has not consented to, and
is not otherwise aware of, any Person (other than Administrative Agent) having
either sole dominion and control (within the meaning of common Law) or “control”
(within the meaning of Section 9-104 of the UCC) over, or any other interest in,
any such Deposit Account or any money or other property deposited therein; and

 

(3)        To the extent required by this Agreement, such Grantor has taken all
actions necessary or desirable, including those specified in Section
4.04(d)(iii), to: (x) establish Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Related Property constituting Certificated Securities and
Uncertificated Securities owned on the Closing Date; and (y) deliver all
Instruments owned on the Closing Date to Administrative Agent.

 

(ii)        Covenant and Agreement. Each Grantor covenants and agrees that
within the time periods provided in the Credit Agreement, it shall take all
actions necessary or desirable, including those specified in Section
4.04(d)(iii), to: (w) establish Administrative Agent’s “control” (within the
meanings of Sections 8-106 and 9-106 of the UCC) over any portion of the
Investment Related Property constituting Certificated Securities and
Uncertificated Securities acquired after the Closing Date; (x) establish
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any portion of the Investment Related Property
constituting Securities Accounts, Securities Entitlements or Commodities
Accounts (each as defined in the UCC) having amounts on deposit in excess of
$50,000 individually or $100,000 in the aggregate; (y) establish Administrative
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts (other than Deposit Accounts (1) having amounts on deposit in
an amount in excess of $50,000 individually or $100,000 in the aggregate, or (2)
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for any Grantor’s employees); and (z) deliver
all Instruments in a principal amount in excess of $50,000 individually or
$100,000 in the aggregate that are acquired after the Closing Date to
Administrative Agent.

 

 20 

 

  

(iii)       Delivery and Control.

 

(1)        With respect to any Investment Related Property consisting of
Securities Accounts or Securities Entitlements having amounts on deposit in
excess of $50,000 individually or $100,000 in the aggregate, within the time
periods provided by the Credit Agreement, it shall cause the securities
intermediary maintaining such Securities Account or Securities Entitlement to
enter into a Securities Account Control Agreement pursuant to which it shall
agree to, among other things, comply with Administrative Agent’s “entitlement
orders” without further consent by such Grantor. With respect to any Investment
Related Property that is a “Deposit Account” (other than Deposit Accounts (1)
having amounts on deposit in an amount in excess of $50,000 individually or
$100,000 in the aggregate, or (2) specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for any
Grantor’s employees), it shall cause the depositary institution maintaining such
account to enter into a Deposit Account Control Agreement, pursuant to which
Administrative Agent shall have control (within the meaning of Section 9-104 of
the UCC) over such Deposit Account. Each Grantor shall enter into such control
agreement or agreements with respect to: (x) any Securities Accounts, Securities
Entitlements or Deposit Accounts having amounts on deposit in excess of $50,000
individually or $100,000 in the aggregate that exist on the Closing Date, within
the time periods provided in the Credit Agreement, and (y) any Securities
Accounts or Securities Entitlements having amounts on deposit in excess of
$50,000 individually or $100,000 in the aggregate or Deposit Accounts (other
than Deposit Accounts (1) having amounts on deposit in an amount in excess of
$50,000 individually or $100,000 in the aggregate, or (2) specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for any Grantor’s employees) that are created or acquired after
the Closing Date, as of or prior to the deposit or transfer of any such
Securities Entitlements or funds, whether constituting moneys or investments,
into such Securities Accounts or Deposit Accounts.

 

(2)        If any issuer of any Investment Related Property is located in a
jurisdiction outside of the United States, each Grantor shall take such
additional actions, including causing the issuer to register the pledge on its
books and records or making such filings or recordings, in each case as may be
necessary or advisable, under the Laws of such issuer’s jurisdiction to insure
the validity, perfection and priority of the security interest and Lien of
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, Administrative Agent shall have the right, without notice to any
Grantor, to transfer all or any portion of the Investment Related Property to
its name or the name of its nominee or agent. In addition, Administrative Agent
shall have the right at any time, without notice to any Grantor, to exchange any
certificates or instruments representing any Investment Related Property for
certificates or instruments of smaller or larger denominations.

 

 21 

 

  

4.05       Material Contracts.

 

(a)          Representations and Warranties. In order to induce Administrative
Agent to enter into this Agreement, each Grantor represents and warrants to
Administrative Agent that the following statements are true, correct and
complete:

 

(i)         Schedule 4.05 of this Agreement sets forth all of the Material
Contracts to which such Grantor has rights; and

 

(ii)        the Material Contracts, true and complete copies (including any
amendments or supplements thereof) of which have been furnished or made
available to Administrative Agent, have been duly authorized, executed and
delivered by such Grantor and, to such Grantor’s knowledge, all other parties
thereto, are in full force and effect and are binding upon and enforceable
against such Grantor, and to such Grantor’s knowledge, all other parties thereto
in accordance with their respective terms.

 

(b)          Covenant and Agreement. Each Grantor covenants and agrees that
after the occurrence and during the continuance of an Event of Default,
Administrative Agent may upon written notice to the applicable Grantor, notify,
or require any Grantor to notify, the counterparty to make all payments under
the Material Contracts directly to Administrative Agent.

 

4.06       Letter-of-Credit Rights.

 

(a)          Representations and Warranties. In order to induce Administrative
Agent to enter into this Agreement, each Grantor represents and warrants to
Administrative Agent that the following statements are true, correct and
complete:

 

(i)         all letters of credit with a face amount in excess of $100,000 to
which such Grantor has rights are listed on Schedule 4.06; and

 

(ii)        it has obtained the consent of each issuer of any letter of credit
with a face amount in excess of $100,000 to the assignment of the proceeds of
the letter of credit to Administrative Agent.

 

(b)          Covenants and Agreements. Each Grantor covenants and agrees that
with respect to any letter of credit with a face amount in excess of $100,000
hereafter arising, it shall obtain the consent of the issuer thereof to the
assignment of the proceeds of the letter of credit to Administrative Agent and
shall deliver to Administrative Agent a completed Supplement, together with all
Supplements to Schedules thereto.

 

4.07       Intellectual Property.

 

(a)          Representations and Warranties. In order to induce Administrative
Agent to enter into this Agreement, each Grantor hereby represents and warrants
to Administrative Agent that the following statements are true, correct and
complete (except as disclosed in paragraph H of Schedule 4.07):

 

 22 

 

  

(i)         Schedule 4.07 sets forth a true and complete list of (x) all United
States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Grantor and (y) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses, in each case,
material to the business of such Grantor;

 

(ii)        it is the sole and exclusive owner of the entire right, title, and
interest in and to, or has the valid right to use, all Intellectual Property
listed on Schedule 4.07, and owns or has the valid right to use all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, claims, encumbrances and licenses, except for Permitted
Liens and the licenses set forth in paragraphs (B), (D), (F) and (G) of Schedule
4.07 and except to the extent the failure to have such rights could not
reasonably be expected to have a Material Adverse Effect;

 

(iii)       all Intellectual Property set forth on Schedule 4.07 is subsisting
and has not been adjudged invalid or unenforceable, in whole or in part, and
each Grantor has performed all acts and has paid all renewal, maintenance, and
other fees and taxes required to maintain each and every registration and
application of Copyrights, Patents and Trademarks in full force and effect;

 

(iv)       except to the extent that could not reasonably be expected to have a
Material Adverse Effect, all Intellectual Property set forth on Schedule 4.07 is
valid and enforceable; no holding, decision, or judgment has been rendered in
any action or proceeding before any court or administrative authority
challenging the validity of, such Grantor’s right to register, or such Grantor’s
rights to own or use, any such Intellectual Property and no such action or
proceeding is pending or, to the best of such Grantor’s knowledge, threatened;

 

(v)        all registrations and applications for Copyrights, Patents and
Trademarks set forth on Schedule 4.07 are standing in the name of the specified
Grantor, and none of the Trademarks, Patents, Copyrights or Trade Secrets set
forth on Schedule 4.07 has been licensed by any Grantor to any Affiliate or
third party, except as disclosed in paragraphs (B), (D), (F) and (G) of Schedule
4.07;

 

(vi)       it has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights, in each case material to the
business of such Grantor;

 

(vii)      it uses adequate standards of quality in the provision of all
services rendered under or in connection with all material Trademark Collateral
and has taken all action necessary to insure that all licensees of the material
Trademark Collateral owned by such Grantor use such adequate standards of
quality;

 

(viii)     to the knowledge of such Grantor, the conduct of such Grantor’s
business does not infringe upon or otherwise violate any trademark, patent,
copyright, trade secret or other intellectual property right owned or controlled
by a third party; no claim has been made that the use of any Intellectual
Property owned or used by Grantor (or any of its respective licensees) violates
the asserted rights of any third party, except for such infringement, violation
or claim for which such Grantor is indemnified by a third party or to the extent
that such infringement, violation or claim could not reasonably be expected to
result in liability in excess of $500,000 individually or $1,000,000 in the
aggregate;

 

 23 

 

  

(ix)       to the knowledge of such Grantor, no third party is infringing upon
or otherwise violating any rights in any material Intellectual Property owned or
used by such Grantor, or any of its respective licensees material to the
business of such Grantor;

 

(x)        no settlement or consents, covenants not to sue, non-assertion
assurances, or releases have been entered into by Grantor or to which Grantor is
bound that affect Grantor’s rights in a material adverse manner to own or use
any Intellectual Property; and

 

(xi)       other than in connection with the Praesidian Facility, it has not
made a previous assignment, sale, transfer or agreement constituting a present
or future assignment, sale, transfer or agreement of any Intellectual Property
that has not been terminated or released. Other than in connection with the
Praesidian Facility and those being terminated on the Closing Date, there is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
Lien on, or otherwise encumbering any part of the Intellectual Property, other
than in favor of Administrative Agent.

 

(b)          Covenants and Agreements. Each Grantor covenants and agrees that it
shall perform all covenants in this Section 4.07(b).

 

(i)         It shall not do any act or omit to do any act whereby any of the
Intellectual Property which is material to the business of Grantor may lapse, or
become abandoned, dedicated to the public, or unenforceable, or which would
adversely affect the validity, grant, or enforceability of the security interest
and Lien granted therein.

 

(ii)        It shall not, with respect to any Trademarks which are material to
the business of any Grantor, cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademark at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and each Grantor
shall take all steps necessary to insure that licensees of such Trademarks use
such consistent standards of quality.

 

(iii)       It shall, within thirty (30) days of the creation or acquisition of
any Copyrightable work which is material to the business of Grantor, apply to
register the Copyright in the United States Copyright Office.

 

(iv)       It shall promptly notify Administrative Agent if it knows or has
reason to know that any item of the Intellectual Property that is material to
the business of any Grantor may become (x) abandoned or dedicated to the public
or placed in the public domain, (y) invalid or unenforceable, or (z) subject to
any adverse determination or development (including the institution of
proceedings) in any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court; provided that such Grantor
shall not be required to notify Administrative Agent if such item of
Intellectual Property expires by its terms.

 

(v)        It shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Grantor and
material to its business which is now or shall become included in the
Intellectual Property including those items in paragraphs (A), (C) and (E) of
Schedule 4.07 (as each such Schedule may be amended or supplemented from time to
time).

 

 24 

 

  

(vi)       In the event that any material Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, misappropriated, or diluted by
a third party, such Grantor shall promptly take all actions it determines in its
commercially reasonable judgment are necessary or appropriate to stop such
infringement, misappropriation, or dilution and protect its rights in such
Intellectual Property including the initiation of a suit for injunctive relief
and to recover damages.

 

(vii)      It shall (x) give notice to Administrative Agent of any application
for the registration of any Copyright to be filed by such Grantor with the
United States Copyright Office or any state registry or foreign counterpart of
the foregoing (whether such application is filed by such Grantor or through any
agent, employee, licensee, or designee thereof), (y) promptly (but in no event
more than (1) five (5) days, in the case of any Copyright or (2) thirty (30)
days, in the case of any other Intellectual Property, after any Grantor obtains
knowledge thereof) report to Administrative Agent (A) the filing of any
application to register any Intellectual Property with the United States Patent
and Trademark Office, or any state registry or foreign counterpart of the
foregoing (whether such application is filed by such Grantor or through any
agent, employee, licensee, or designee thereof) and (B) the registration of any
Intellectual Property by the United States Copyright Office or the United States
Patent and Trademark Office, in each case by executing and delivering to
Administrative Agent a completed Supplement, together with all Supplements to
Schedules thereto.

 

(viii)     It shall, promptly upon the reasonable request of Administrative
Agent, execute and deliver to Administrative Agent any document required to
acknowledge, confirm, register, record, or perfect Administrative Agent’s
security interest and Lien in any part of the Intellectual Property, whether now
owned or hereafter acquired.

 

(ix)       Except with the prior consent of Administrative Agent or in
connection with the Praesidian Facility or as permitted under the Credit
Agreement, it shall not execute or permit to be on file in any public office,
any financing statement or other document or instruments evidencing a Lien on
any owned Intellectual Property, except financing statements or other documents
or instruments filed or to be filed in favor of Administrative Agent and it
shall not sell, assign, transfer, license, grant any option, or create or suffer
to exist any Lien upon or with respect to the Intellectual Property, except for
the Lien created by and under this Agreement and the other Loan Documents.

 

(x)        It shall hereafter use its commercially reasonable efforts so as not
to permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in or Lien on, or the assignment of, such
Grantor’s rights and interests in any property included within the definitions
of any Intellectual Property acquired under such contracts.

 

(xi)       It shall take all steps it determines in its commercially reasonable
judgment that are reasonably necessary to protect the secrecy of all Trade
Secrets, including entering into confidentiality agreements with employees and
labeling and restricting access to secret information and documents.

 

 25 

 

  

(xii)      It shall use proper statutory notice in connection with its use of
any of the material Intellectual Property.

 

(xiii)     It shall continue to use its commercially reasonable efforts to
collect, at its own expense, all amounts due or to become due to such Grantor in
respect of the Intellectual Property or any portion thereof. In connection with
such collections, each Grantor may take (and, at Administrative Agent’s
reasonable direction, shall take) such action as such Grantor or Administrative
Agent may deem reasonably necessary or advisable to enforce collection of such
amounts. Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the right to
notify, or require any Grantor to notify, any obligors with respect to any such
amounts of the existence of the security interest and Lien created hereby.

 

4.08       Commercial Tort Claims.

 

(a)          Representations and Warranties. In order to induce Administrative
Agent to enter into this Agreement, each Grantor represents and warrants to
Administrative Agent that Schedule 4.08 sets forth all Commercial Tort Claims of
each Grantor.

 

(b)          Covenant and Agreement. Each Grantor covenants and agrees that with
respect to any Commercial Tort Claim hereafter arising it shall deliver to
Administrative Agent a completed Supplement, together with all Supplements to
Schedules thereto, identifying such new Commercial Tort Claims.

 

SECTION 5      FURTHER ASSURANCES; ADDITIONAL GRANTORS; BRING DOWN OF
REPRESENTATIONS AND WARRANTIES

 

5.01       Further Assurances.

 

(a)          Each Grantor agrees that from time to time, at the expense of such
Grantor, it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or reasonably
desirable, or that Administrative Agent may reasonably request, in order to
create and/or maintain the validity, perfection or priority of and protect any
security interest or Lien granted hereby or to enable Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

 

(i)         file such financing or continuation statements, or amendments
thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or reasonably
desirable, or as Administrative Agent may reasonably request, in order to
perfect and preserve the security interests and Liens granted or purported to be
granted hereby;

 

(ii)        take all actions necessary to ensure the recordation of appropriate
evidence of the Liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including the United States Patent and Trademark Office, the United
States Copyright Office, the various Secretaries of State, and the foreign
counterparts on any of the foregoing; and

 

 26 

 

  

(iii)       at Administrative Agent’s request, appear in and defend any action
or proceeding that may affect such Grantor’s title to or Administrative Agent’s
security interest in and Lien on all or any part of the Collateral.

 

(b)          Each Grantor hereby authorizes Administrative Agent to file a
Record or Records, including financing or continuation statements, and
amendments thereto, in any jurisdictions and with any filing offices as
Administrative Agent may determine, in its reasonable discretion, are necessary
or advisable to perfect the security interest and Lien granted to Administrative
Agent herein. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as Administrative
Agent may determine, in its reasonable discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest and Lien in the
Collateral granted to Administrative Agent herein, including describing such
property as “all assets” or “all personal property, whether now owned or
hereafter acquired.” Each Grantor shall furnish to Administrative Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as
Administrative Agent may reasonably request, all in reasonable detail.

 

(c)          Each Grantor hereby authorizes Administrative Agent to modify this
Agreement after obtaining such Grantor’s written approval of or signature to
such modification by amending Schedule 4.07 (as such Schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.

 

5.02       Additional Grantors. From time to time subsequent to the date hereof,
additional Persons may become parties hereto as additional Grantors (each, an
“Additional Grantor”), by executing a Counterpart Agreement. Upon delivery of
any such Counterpart Agreement to Administrative Agent, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Administrative Agent not to cause any
Subsidiary of Parent or Borrower to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

 

5.03       Bring Down of Representations and Warranties. Each Grantor agrees
that as a condition to each Borrowing or Letter of Credit Extension, the
representations and warranties of such Grantor set forth in Section 4 of this
Agreement shall be true and correct in all material respects (other than (x) as
otherwise permitted by the Credit Agreement or any other Loan Document or (y)
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) at the time of any
Borrowing or Letter of Credit Extension and after giving effect to the proposed
Borrowing or Letter of Credit Extension. The representations and warranties of
each Grantor set forth in Section 4 of this Agreement shall be deemed to have
been amended to account for any applicable changes to the extent permitted by
the Credit Agreement or any other Loan Document (and such Grantor shall be
deemed to be in compliance with this Section 5.03) by Borrower’s delivery of the
Senior Officer’s certificate to Administrative Agent pursuant to Section 6.01(j)
of the Credit Agreement.

 

 27 

 

  

SECTION 6       ADMINISTRATIVE AGENT APPOINTED ATTORNEY-IN-FACT

 

6.01       Power of Attorney. Each Grantor hereby irrevocably appoints
Administrative Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, Administrative Agent or otherwise, from
time to time in Administrative Agent’s discretion to take any action and to
execute any instrument that Administrative Agent may reasonably deem necessary
or advisable to accomplish the purposes of this Agreement, including the
following:

 

(a)          upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to Administrative Agent pursuant to the Credit Agreement;

 

(b)          upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)          upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;

 

(d)          upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of Administrative Agent
with respect to any of the Collateral;

 

(e)          to prepare and file any UCC financing statements against such
Grantor as debtor;

 

(f)           to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the Lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;

 

(g)          to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including access to pay or discharge taxes or Liens (other than Permitted Liens)
levied or placed upon or threatened against the Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by Administrative Agent in its reasonable discretion, any such
payments made by Administrative Agent to become obligations of such Grantor to
Administrative Agent, due and payable immediately without demand;

 

(h)          upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
Administrative Agent were the absolute owner thereof for all purposes; and

 

(i)           to do, at Administrative Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that
Administrative Agent reasonably deems necessary to protect, preserve or realize
upon the Collateral and Administrative Agent’s security interest therein and
Lien thereon in order to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

 

 28 

 



 

6.02       No Duty on the Part of Administrative Agent or Secured Parties. The
powers conferred on Administrative Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon Administrative Agent or any Secured Party to exercise any such powers.
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.

 

SECTION 7       REMEDIES

 

7.01       Generally.

 

(a)          If any Event of Default shall have occurred and be continuing,
Administrative Agent may exercise in respect of the Collateral, in addition to
all other rights and remedies provided for herein or otherwise available to it
at Law or in equity, all the rights and remedies of Administrative Agent on
default under the UCC (whether or not the UCC applies to the affected
Collateral) to collect, enforce or satisfy any Secured Obligations then owing,
whether by acceleration or otherwise, and also may pursue any of the following
separately, successively or simultaneously:

 

(i)         require any Grantor to, and each Grantor hereby agrees that it shall
at its expense and promptly upon request of Administrative Agent forthwith,
assemble all or part of the Collateral as directed by Administrative Agent and
make it available to Administrative Agent at a place to be designated by
Administrative Agent that is reasonably convenient to both parties;

 

(ii)        enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

 

(iii)       prior to the disposition of the Collateral, store, process, repair
or recondition the Collateral or otherwise prepare the Collateral for
disposition in any manner to the extent Administrative Agent deems appropriate;
and

 

(iv)       without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis) or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as Administrative Agent may deem
commercially reasonable.

 

 29 

 

  

(b)          Administrative Agent or any Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and Administrative Agent, as
Administrative Agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by
Administrative Agent at such sale. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of Law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by Law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against Administrative Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by Administrative Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.01 will cause irreparable injury to Administrative Agent, that
Administrative Agent has no adequate remedy at Law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
7.01 shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities. Nothing in this Section 7.01 shall in any way alter
the rights of Administrative Agent hereunder.

 

(c)          Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. Administrative Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

(d)          Administrative Agent shall have no obligation to marshal any of the
Collateral.

 

7.02       Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds received by Administrative Agent in respect of any
sale, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by Administrative Agent against
the Secured Obligations as set forth in Section 2.15 of the Credit Agreement.

 

7.03       Sales on Credit. If Administrative Agent sells any of the Collateral
upon credit, Grantor will be credited only with payments actually made by
purchaser and received by Administrative Agent and applied to indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral,
Administrative Agent may resell the Collateral and Grantor shall be credited
with proceeds of the sale.

 

7.04       Deposit Accounts. If any Event of Default shall have occurred and be
continuing, Administrative Agent may apply the balance from any Deposit Account
or instruct the bank at which any Deposit Account is maintained to pay the
balance of any Deposit Account to or for the benefit of Administrative Agent in
accordance with the Credit Agreement.

 

 30 

 

  

7.05       Investment Related Property. Each Grantor recognizes that, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities Laws, Administrative Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities Laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that Administrative Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities Laws,
even if such issuer would, or should, agree to so register it. If, after an
Event of Default has occurred and is continuing, Administrative Agent determines
to exercise its right to sell any or all of the Investment Related Property,
upon written request, each Grantor shall and shall use its commercially
reasonable efforts to cause each issuer of any Pledged Stock to be sold
hereunder, each partnership and each limited liability company from time to time
to furnish to Administrative Agent all such information as Administrative Agent
may reasonably request in order to determine the number and nature of interest,
shares or other instruments included in the Investment Related Property which
may be sold by Administrative Agent in exempt transactions under the Securities
Act and the rules and regulations of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

 

7.06       Intellectual Property.

 

(a)          Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:

 

(i)         Administrative Agent shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, Administrative Agent or otherwise, in Administrative Agent’s sole
discretion, to enforce any Intellectual Property, in which event such Grantor
shall, at the request of Administrative Agent, do any and all lawful acts and
execute any and all documents required by Administrative Agent in aid of such
enforcement and such Grantor shall promptly, upon demand, reimburse and
indemnify Administrative Agent as provided in Section 10 in connection with the
exercise of its rights under this Section 7.06, and, to the extent that
Administrative Agent shall elect not to bring suit to enforce any Intellectual
Property as provided in this Section 7.06, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing as
shall be necessary to prevent such infringement or violation;

 

(ii)        upon written demand from Administrative Agent, each Grantor shall
grant, assign, convey or otherwise transfer to Administrative Agent or such
Administrative Agent’s designee all of such Grantor’s right, title and interest
in and to the Intellectual Property and shall execute and deliver to
Administrative Agent such documents as are necessary or appropriate to carry out
the intent and purposes of this Agreement;

 

 31 

 

  

(iii)       each Grantor agrees that such an assignment and/or recording shall
be applied to reduce the Secured Obligations outstanding only to the extent that
Administrative Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property;

 

(iv)       Administrative Agent shall have the right to notify, or require each
Grantor to notify, any obligors with respect to amounts due or to become due to
such Grantor in respect of the Intellectual Property, of the existence of the
security interest and Lien created herein, to direct such obligors to make
payment of all such amounts directly to Administrative Agent, and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such amounts and to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such Grantor might have done;

 

(v)        all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
Administrative Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Administrative Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 7.07; and

 

(vi)       without the consent of Administrative Agent, no Grantor shall adjust,
settle or compromise the amount or payment of any such amount or release wholly
or partly any obligor with respect thereto or allow any credit or discount
thereon.

 

(b)          If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to Administrative Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, Administrative Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary or reasonably advisable to reassign to such Grantor
any such rights, title and interests as may have been assigned to Administrative
Agent as aforesaid, subject to any disposition thereof that may have been made
by Administrative Agent; provided that after giving effect to such reassignment,
Administrative Agent’s security interest and Lien granted pursuant hereto, as
well as all other rights and remedies of Administrative Agent granted hereunder,
shall continue to be in full force and effect; and provided further, the rights,
title and interests so reassigned shall be free and clear of any other Liens
granted by or on behalf of Administrative Agent and the Secured Parties.

 

(c)          Solely for the purpose of enabling Administrative Agent to exercise
rights and remedies under this Section 7 and at such time as Administrative
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to Administrative Agent, to the extent it has the right to
do so, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of said Trademarks, to use,
operate under, license, or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located.

 

 32 

 

  

7.07       Cash Proceeds. Unless otherwise provided pursuant to the Credit
Agreement or Section 4.04(a)(i)(2), all proceeds of any Collateral received by
any Grantor consisting of cash, checks and other non-cash items (collectively,
“Cash Proceeds”) shall be held by such Grantor in trust for Administrative Agent
and shall, forthwith upon receipt by such Grantor, be turned over to
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to Administrative Agent, if required) (including by deposit into
a Controlled Account or any other Deposit Account permitted not to be a
Controlled Account pursuant to the terms hereof). Any Cash Proceeds received by
Administrative Agent (whether from a Grantor or otherwise): (i) if no Event of
Default shall have occurred and be continuing, shall be applied against the
Secured Obligations pursuant to and as required by the terms of the Credit
Agreement and (ii) if an Event of Default shall have occurred and be continuing,
may, in the sole discretion of Administrative Agent, (A) be held by
Administrative Agent for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations (whether matured or unmatured)
and/or (B) then or at any time thereafter may be applied by Administrative Agent
against the Secured Obligations then due and owing; in each case, in accordance
with the terms of the Credit Agreement.

 

7.08       Compliance with Communications Law. Notwithstanding any other
provision of this Agreement, any foreclosure on, sale, assignment, transfer of
control, direct or indirect transfer or other disposition of, the exercise of
any rights to vote or consent with respect to any of, and the exercise of any
other right or remedy with respect to any FCC License and/or PUC License and/or
any Collateral subject to such FCC License and/or PUC License shall be in
compliance with the Communications Law and Grantor and Administrative Agent
shall have the rights and obligations set forth in Section 8.02(e) of the Credit
Agreement.

 

SECTION 8       ADMINISTRATIVE AGENT

 

Administrative Agent has been appointed to act as Administrative Agent hereunder
by Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. Administrative Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement and the Credit Agreement. In furtherance of the foregoing provisions
of this Section 8, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by Administrative
Agent for the benefit of Secured Parties in accordance with the terms of this
Section 8. Administrative Agent may resign at any time in accordance with the
provisions of the Credit Agreement. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent under this Agreement, and the retiring or removed
Administrative Agent under this Agreement shall promptly (i) transfer to such
successor Administrative Agent all sums, Securities and other items of
Collateral held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under this Agreement, and (ii) execute and
deliver to such successor Administrative Agent or otherwise authorize the filing
of such amendments to financing statements, and take such other actions, as may
be necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests and Liens created hereunder,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations under this Agreement. After any retiring or removed
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Agreement shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was
Administrative Agent hereunder.

 

 33 

 

  

SECTION 9       CONTINUING SECURITY INTEREST AND LIEN; TRANSFER OF LOANS

 

This Agreement shall create a continuing security interest in and Lien on the
Collateral and shall remain in full force and effect until the payment in full
of all Secured Obligations, be binding upon each Grantor, its successors and
assigns, and inure, together with the rights and remedies of Administrative
Agent hereunder, to the benefit of Administrative Agent and its successors,
transferees and assigns. Without limiting the generality of the foregoing, but
subject to the terms of the Credit Agreement, any Lender may assign or otherwise
transfer any Loans held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Lenders herein or otherwise. Upon the payment in full of all Secured
Obligations, the security interest and Lien granted hereby shall automatically
terminate hereunder and of record and all rights to the Collateral shall revert
to Grantors. Upon any such termination, Administrative Agent shall, at Grantors’
expense, execute and deliver to Grantors or otherwise authorize the filing of
such documents as Grantors shall reasonably request, including financing
statement amendments, to evidence such termination. Upon any disposition of
property permitted by the Credit Agreement, the Liens granted on such property
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. Administrative Agent shall, at Grantor’s expense, execute
and deliver or otherwise authorize the filing of such documents as Grantors
shall reasonably request, in form and substance reasonably satisfactory to
Administrative Agent, including financing statement amendments, to evidence such
release.

 

SECTION 10    STANDARD OF CARE; ADMINISTRATIVE AGENT MAY PERFORM

 

The powers conferred on Administrative Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Administrative Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which Administrative Agent accords its own property.
Neither Administrative Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, Administrative Agent may itself perform, or cause performance
of, such agreement, and the expenses of Administrative Agent incurred in
connection therewith shall be payable by each Grantor pursuant to Section 10.02
of the Credit Agreement as though the provisions are incorporated herein.

 

 34 

 

 

SECTION 11     MISCELLANEOUS

 

(a)          Any notice required or permitted to be given under this Agreement
shall be given in accordance with Section 10.01 of the Credit Agreement.

 

(b)          No failure or delay on the part of Administrative Agent in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to Administrative Agent hereby are cumulative and shall be in
addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of Law or in any of the other Loan Documents. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy. In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

(c)          All covenants hereunder shall be given independent effect so that
if a particular action or condition is not permitted by any of such covenants,
the fact that it would be permitted by an exception to, or would otherwise be
within the limitations of, another covenant shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.

 

(d)          The provisions of this Agreement shall be binding upon and inure to
the benefit of Administrative Agent and each Grantor and their respective
successors and assigns permitted hereby, except that (i) no Grantor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of Administrative Agent and (ii) Administrative Agent may
not assign or transfer any of its rights or obligations hereunder except in
connection with the resignation or removal of Administrative Agent in accordance
with this Agreement and the Credit Agreement. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
Administrative Agent and Grantors and their respective successors and assigns
permitted hereby, and to the extent expressly contemplated hereby, the Related
Parties of Administrative Agent) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(e)          This Agreement and the other Loan Documents embody the entire
agreement and understanding between Grantors and Administrative Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.

 

(f)           There are no unwritten oral agreements between the parties.

 

(g)          If any conflict or inconsistency exists between the Pledge
Agreement and this Agreement, this Agreement shall govern.

 

(h)          This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
This Agreement shall become effective upon the execution of a counterpart hereof
by each of Administrative Agent and each Grantor and receipt by Administrative
Agent and each Grantor of written or telephonic notification of such execution
and authorization of delivery thereof.

 

 35 

 

  

(i)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF ADMINISTRATIVE
AGENT AND EACH GRANTOR SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF (other than Sections 5-1401 and 5-1402 of The New
York General Obligations Law).

 

[Remainder of page intentionally left blank]

 

 36 

 

 

IN WITNESS WHEREOF, each Grantor and Administrative Agent have caused this
Agreement to be duly executed and delivered by their respective representatives
thereunto duly authorized as of the date first written above.

 

GRANTORS: FUSION NBS ACQUISITION CORP.         By:  /s/ Gordon Hutchins, Jr.    
Name: Gordon Hutchins, Jr.     Title: President and Chief Operating Officer    
    FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.         By: /s/ Gordon
Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President and Chief
Operating Officer         NETWORK BILLING SYSTEMS, L.L.C.         By: /s/ Gordon
Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: Executive Vice President
        FUSION BVX LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President         PINGTONE COMMUNICATIONS, INC.        
By: /s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.     Title: President
and Chief Operating Officer

 

[Pledge and Security Agreement]

 

 

 

  

  FIDELITY ACCESS NETWORKS, LLC         By: /s/ Gordon Hutchins, Jr.     Name:
Gordon Hutchins, Jr.     Title: President and Chief Operating Officer        
FIDELITY CONNECT LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President and Chief Operating Officer         FIDELITY
VOICE SERVICES, LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President and Chief Operating Officer         FIDELITY
ACCESS NETWORKS, INC.         By: /s/ Gordon Hutchins, Jr.     Name: Gordon
Hutchins, Jr.     Title: President and Chief Operating Officer         FIDELITY
TELECOM, LLC         By: /s/ Gordon Hutchins, Jr.     Name: Gordon Hutchins, Jr.
    Title: President and Chief Operating Officer         APPTIX, INC.        
By:  /s/ Gordon Hutchins, Jr     Name: Gordon Hutchins, Jr.     Title: President
and Chief Operating Officer

 

[Pledge and Security Agreement]

 

 

 

  

ADMINISTRATIVE AGENT: EAST WEST BANK,   as Administrative Agent         By:  /s/
Richard Vian     Name:  Richard Vian     Title: Senior Vice President

 

[Pledge and Security Agreement] 

 

 

 

 

SCHEDULE 4.01

 

GENERAL INFORMATION

 

(A)Full Legal Name, Type of Organization, Jurisdiction of Organization, Mailing
Address of Chief Executive Office/Sole Place of Business and Organizational
Identification Number of each Grantor:

 

Full Legal Name   Type of
Organization   Jurisdiction of
Organization   Mailing Address/Sole
Place of Business   Organizational
ID # Fusion Telecommunications International, Inc.   C corp.   Delaware   420
Lexington Avenue, Suite 1718, New York (New York), NY 10170   2797310 Fusion NBS
Acquisition Corp.   C corp.   Delaware   420 Lexington Avenue, Suite 1718, New
York (New York), NY 10170   5169555 Network Billing Systems, L.L.C.   Limited
liability company   New Jersey   155 Willowbrook Boulevard, Suite 200, Wayne,
(Passaic), NJ 07470   0600051385 Fusion BVX LLC   Limited liability company  
Delaware   420 Lexington Avenue, Suite 1718, New York (New York), NY 10170  
5391192 PingTone Communications, Inc.   C corp.   Delaware   13921 Park Center
Road, Herndon, Virginia 20171   3341333 Fidelity Access Networks, Inc.   C corp.
  Ohio   23250 Chagrin Boulevard, Suite 250, Beechwood, Ohio 44122   1223593
Fidelity Access Networks, LLC   Limited liability company   Ohio   23250 Chagrin
Boulevard, Suite 250, Beechwood, Ohio 44122   1223586 Fidelity Connect LLC  
Limited liability company   Ohio   23250 Chagrin Boulevard, Suite 250,
Beechwood, Ohio 44122   1943232 Fidelity Voice Services, LLC   Limited liability
company   Ohio   23250 Chagrin Boulevard, Suite 250, Beechwood, Ohio 44122  
1469027 Fidelity Telecom, LLC   Limited liability company   Ohio   23250 Chagrin
Boulevard, Suite 250, Beechwood, Ohio 44122   1848967 Apptix, Inc.   C corp.  
Florida   13461 Sunrise Valley Drive, Suite 300, Herndon, VA 20171  
P99000010732

 

 

 

  

(B)Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

 

Credit Party   Additional Names       Fusion BVX LLC   Fusion Broadvox
Acquisition Corp.       Network Billing Systems, L.L.C.   Fusion       Each of
Fidelity Companies   Fidelity Voice and Data, Intercloud and Ethernet Everywhere

 

(C)Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:

 

i)Changes in name are covered in (B) immediately above.

 

ii)On December 3, 2013, Fusion Broadvox Acquisition Corp., a Delaware
corporation, organized under the laws of the state of Delaware on August 29,
2013, converted from a “c” corp. to a limited liability company and changed its
name to Fusion BVX LLC.

 

iii)On October 31, 2014, Fusion PTC Acquisition Inc., a company established
solely for the purpose of acquiring PingTone Communications, Inc., merged with
and into PingTone Communications, Inc. with PingTone Communications, Inc. being
the surviving company in such merger.

 

(D)Agreements pursuant to which Grantor was bound as debtor within past five (5)
years:

 

i)Immediately prior to the date hereof, each of the Grantors (other than Apptix,
Inc.) was either a borrower or a guarantor under the (a) Opus Credit Agreement
and related documents (together, the “Opus Facility”), and (b) the Fourth
Amended and Restated Securities Purchase Agreement and Security Agreement, dated
as of December 8, 2015, with Subordinated Praesidian Agent, Praesidian Capital
Opportunity Fund III-A, LP, and United Insurance Company of America and related
documents (together, the “Fourth A&R Praesidian Facility”). The Opus Facility
amended and restated the Original Opus Facility (as defined below) and the
Fourth A&R Praesidian Facility amended and restated the Third A&R Praesidian
Facility (as defined below).

 

ii)Each of the Grantors (other than Apptix, Inc., Fidelity Access Networks,
Inc., Fidelity Access Networks, LLC, Fidelity Connect LLC, Fidelity Voice
Services, LLC and Fidelity Telecom, LLC (collectively, the “Excluded Grantors”))
was either a borrower or a guarantor under the (a) Credit Agreement between Opus
and Borrower dated as of August 28, 2015 and related documents (together, the
“Original Opus Facility”), and (b) the Third Amended and Restated Securities
Purchase Agreement and Security Agreement, dated as of August 28, 2015, with
Subordinated Praesidian Agent and the other lenders party thereto and related
documents (together, the “Third A&R Praesidian Facility”). The Third A&R
Praesidian Facility amended and restated the Second A&R Praesidian Facility.

 

 

 

  

iii)Each of the Grantors (other than the Excluded Grantors) was either a
borrower or a guarantor under the Second Amended and Restated Securities
Purchase Agreement and Security Agreement, dated as of October 31, 2014, with
Subordinated Praesidian Agent and the other parties party thereto and related
documents (together, the “Second A&R Praesidian Facility”). The Second A&R
Praesidian Facility amended and restated the First A&R Praesidian Facility (as
defined below).

 

iv)Each of the Grantors (other than the Excluded Grantors) was either a borrower
or a guarantor under the Amended and Restated Securities Purchase Agreement and
Security Agreement, dated as of December 31, 2013, with Subordinated Praesidian
Agent and the other parties party thereto and related documents (together, the
“A&R Praesidian Facility”). The A&R Praesidian Facility amended and restated the
Original Praesidian Facility (as defined below).

 

v)Each of the Grantors (other than the Excluded Grantors) was either a borrower
or a guarantor under the Securities Purchase Agreement and Security Agreement,
dated as of October 29, 2012, with Subordinated Praesidian Agent and the other
parties party thereto and related documents (together, the “Original Praesidian
Facility”).

 

vi)Parent is a borrower under the Second Amended and Restated Unsecured
Promissory Note dated as of the Closing Date in favor of Marvin S. Rosen (the
“Second A&R Rosen Note). The Second A&R Rosen Note amended and restated the
First A&R Rosen Note (as defined below).

 

vii)Parent was a borrower under the Amended and Restated Unsecured Promissory
Note dated as of August 28, 2015 in favor of Marvin S. Rosen (the “First A&R
Rosen Note). The First A&R Rosen Note amended and restated the Original Rosen
Note (as defined below).

 

viii)Parent was a borrower under the Unsecured Promissory Note dated as of
October 25, 2012 in favor of Marvin S. Rosen (the “Original Rosen Note).

 

(E)Financing Statements:

 

Grantor   Filing Jurisdiction   Delaware         Delaware         New Jersey    
    Delaware         Delaware         Ohio         Ohio         Ohio        
Ohio         Ohio         Florida

 

 

 

  

SCHEDULE 4.03

 

GOVERNMENT CONTRACTS

 

Grantor   Description of Services Purchased           SIP Trunking           SIP
Trunking           SIP Trunking           SIP Trunking           SIP Trunking  
        SIP Trunking           SIP Trunking           SIP Trunking           SIP
Trunking           SIP Trunking           SIP Trunking           SIP Trunking  
        SIP Trunking           SIP Trunking           SIP Trunking           SIP
Trunking           SIP Trunking           SIP Trunking           SIP Trunking  
        Cloud Voice/Connectivity           Cloud Voice/Connectivity          
Cloud Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity

 

 

 

  

    Cloud Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud
Voice/Connectivity           Cloud Voice/Connectivity           Cloud Voice    
        Cloud Voice             Cloud Voice  

 

 

 

  

    Cloud Voice             Cloud Voice             Cloud Voice            
Cloud Voice             Cloud Voice             Cloud Voice             Cloud
Voice             Cloud Voice             Cloud Voice             Cloud Voice  
          Cloud Voice             Cloud Voice             Cloud Voice          
  Cloud Voice             Cloud Voice             Cloud Voice             Cloud
Voice             Cloud Voice             Cloud Voice             Cloud Voice  
          Cloud Voice             Cloud Voice             Cloud Voice          
  Cloud Voice             Cloud Voice             Cloud Connectivity          
Cloud Connectivity           Cloud Connectivity           Cloud Connectivity    
      Cloud Connectivity           Cloud Connectivity           Cloud
Connectivity           Cloud Connectivity

 

 

 

  

    Cloud Computing           Cloud Computing           Cloud Computing        
  Cloud Computing           Cloud Computing           Cloud Computing

 

 

 

 

SCHEDULE 4.04

 

INVESTMENT RELATED PROPERTY

 

(A)Pledged Stock:

 

Grantor   Issuer   Class of Stock   Stock
Certificate No.   Par Value   Number of Shares   % of
Outstanding
Stock of
Company
Pledged Fusion Telecommunications International, Inc   Fusion NBS Acquisition
Corp.   Common   1   $0.0001   100 shares   100%                          
Fusion NBS Acquisition Corp.   PingTone Communications, Inc.   Common   200  
$0.01   1 share   100%                           Fusion NBS Acquisition Corp.  
Fidelity Access Networks, Inc.   Common   3   No par value   100 shares   100%  
                        Fusion NBS Acquisition Corp.   Apptix, Inc.   Common   5
  $0.01   12,500   100%

 

Pledged LLC Interests:

 

Grantor   Issuer   Certificated (Y/N)   Certificate No. (if any)  
% of Outstanding LLC
Interests of Limited Liability
Company Pledged Fusion NBS Acquisition Corp.   Network Billing Systems, L.L.C.  
Y   1   100% Fusion NBS Acquisition Corp.   Fusion BVX LLC   Y   1   100%
Fidelity Access Networks, Inc.   Fidelity Access Networks, LLC   Y   1   100%
Fidelity Access Networks, LLC   Fidelity Connect LLC   Y   1   100% Fidelity
Access Networks, LLC   Fidelity Voice Services, LLC   Y   1   100% Fusion NBS
Acquisition Corp.   Fidelity Telecom, LLC   Y   1   100%

 

 

 

  

Pledged Partnership Interests: None.

 

Pledged Trust Interests: None.

 

Pledged Foreign Interests: None.

 

Pledged Debt: None.

 

Subordinated Intercompany Notes: None.

 

Securities Accounts with a U.S. Securities Intermediary: None.

 

Commodities Accounts with a U.S. Commodity Intermediary: None.

 

Deposit Accounts with a U.S. Bank:

 

Grantor   Financial Institution
where Account
Maintained   Fusion Telecommunications International, Inc.   Opus Bank   Network
Billing System, L.L.C.   Opus Bank   Network Billing System, L.L.C.   Key Bank  
Apptix, Inc.   Silicon Valley Bank   Apptix, Inc.   Silicon Valley Bank  
Apptix, Inc.   Silicon Valley Bank   Apptix, Inc.   Silicon Valley Bank  

 

 

 

  

(B)

 

i)On October 2012, Fusion NBS Acquisition Corp. acquired all of the outstanding
equity interests of Network Billing Systems, L.L.C. and certain assets of
Interconnect Systems Group 11 LLC.

 

ii)On December 31, 2013, Fusion BVX LLC acquired substantially all of the assets
of Broadvox Go! LLC and Cypress Communications LLC.

 

iii)On October 31, 2014, Fusion PTC Acquisition Inc., a company established
solely for the purpose of acquiring PingTone Communications, Inc., merged with
and into PingTone Communications, Inc. with PingTone Communications, Inc. being
the surviving company in such merger.

 

iv)On September 30, 2015, Network Billing Systems, LLC acquired substantially
all of the assets of RootAxcess, LLC.

 

v)Pursuant to a Stock Purchase and Sale Agreement dated December 8, 2015, Fusion
NBS Acquisition Corp. acquired all of the equity interests of Fidelity Access
Networks, Inc., Fidelity Access Networks, LLC, Fidelity Connect LLC, Fidelity
Voice Services, LLC and Fidelity Telecom LLC (acquisition of Fidelity Telecom
LLC closed in Feb 2016).

 

vi)On March 25, 2016, Network Billing Systems, LLC acquired substantially all of
the assets of Technology for Business Corporation.

 

vii)On the Closing Date, Borrower acquired all of the outstanding equity
interests of Apptix, Inc.

 

 

 

 

SCHEDULE 4.06

 

LETTERS OF CREDIT

 

Grantor   Description of Letters of Credit None.   Not Applicable

 

 

 

  

SCHEDULE 4.07

 

INTELLECTUAL PROPERTY

 

(A)Copyrights – None

 

(B)Copyright Licenses – None

 

(C)Patents – None

 

(D)Patent Licenses – None

 

(E)Trademarks:

 

Service Marks

 

Network Billing Systems, L.L.C.

 

V.O.I.C.E. the one that works!

 

Fusion Telecommunications International, Inc.

 

Fusion Telecom

Fusion Telecommunications International

Fusion

Fusion [LOGO]

 

[pg55img1_ex10-1x7.jpg]

 

“Clear Connections in the Cloud” is a registered service mark in the United
States, reg. no. 4,775,318, and will expire on July 21, 2021.

 

Unregistered:

 

Fusion Tel

Fusion Softphone

 

PingTone Communications, Inc.

 

“PingTone Communications” service mark is registered in the United States, reg.
no 2,880,663 that expires on September 7, 2024.

 

The logo as represented in the graphic below is not currently registered in the
United States but is used by PingTone Communications, Inc.:

 

 

 

  

[pg56img1_ex10-1x7.jpg]

 

The logo as represented in the graphic below is not currently registered in the
United States but is used by the Fidelity companies:

 

[pg56img2_ex10-1x7.jpg]

 

The following tradenames have been registered by the Fidelity companies in the
state of Ohio only:

 

Fidelity Voice and Data

 

Ethernet Everywhere

 

Intercloud Services

 

Fidelity Cloud Services

 

[pg56img3_ex10-1x7.jpg]

 

Registered Marks for Apptix, Inc.:

 

“Apptix” is a registered service mark with in the United States, reg. no
4,054,446 that expires on November 15, 2021.

 

Apptix is also registered with the European Community (reg no. 9188285) that
expires on June 30, 2021, Norway (reg. no. 259282) that expires on March 23,
2021 and Sweden (reg. no. 503825) that expires on March 2, 2022.

 

“Cloud Alliance Network & Design” is a registered service mark with the United
States, reg. nos. 4,780,287 that expires July 28, 2025, 4,780,288 that expires
July 28, 2025 and 4,861,836 that expires December 1, 2025.

 

 

 



 

[pg57img1_ex10-1x7.jpg]

 

“Mailstreet” is a registered service mark of Apptix, Inc. in the United States
(reg. nos. 2,840,397 and 4,054,447 that expire on May 11, 2024 and November 15,
2021, respectively), the European Community (reg. no. 9188351 that expires June
30, 2020), Norway (reg. no. 260173 that expires May 30, 2021) and Sweden (reg.
no. 500013), that expires July 22, 2021.

 

Domain Names - Fusion

 

fusionconnect.net fusionuc.com fusionuc.net onecloudcollaboration.com
fusionconnect.com fusionconnect.com (Private Reg) onecloudconnection.com
Fusionconnect.cloud Fusionmeeting.com Fusionvoice.cloud FusionV2T.com

 

Domain Names - NBS

 

simlab.net Cloud-UC.com Cloud-UC.net Contact360.net ISGVoice.com ISGVoice.net
MyVoiceManager.com MyVoiceManager.net Nbsvoice.com Nbsvoice.net
NBSVoiceManager.com NBSVoiceManager.net Solexsuite.com TheVoiceManager.com
TheVoiceManager.net

 

 

 

  

Domain Names - Broadvox

 

c2voicemail.net c4communicate.com c4communicate.net c4conference.net
c4office.com c4office.mobi c4office.net c4server.com c4server.net
c4voicemail.com c4voicemail.net cypresscom.info cypresscom.net cypresscomm.com
cypresscomm.net cypresscommunications.com cypressconnection.com
cypressconnections.com cypressconnections.net cypressconnexion.com
cypressconnexion.net cypresscorp.net cypressdemo.com cypressdemo.net
cypressmail.com cypressmail.net cypressuc.com cypressuc.mobi cypressuc.net
cypressvoip.com PSTNIN.COM C4COMMUNICATE.NET CYPRESSDEMO.NET C3LOGIN.NET
CYPRESSMAIL.NET CYPRESSCONNECTIONS.NET CYPRESSDEMO.COM PSTNOUT.COM
CYPRESSCONNEXION.NET CYPRESSUC.MOBI ABNBILLING.COM CYPRESSCORP.NET
CYPRESSCONNECTIONS.COM C4COMMUNICATE.COM CYPRESSCONNECTION.COM C4OFFICE.NET
CYPRESSCOMMUNICATIONS.COM C2VOICEMAIL.NET

 

 

 

  

CYPRESSCOMM.NET C4OFFICE.MOBI C4VOICEMAIL.COM CYPHOSTED.COM C4SERVER.COM
C4VOICEMAIL.NET CYPRESSCOMM.COM C4OFFICE.COM CYPRESSMAIL.COM C4SERVER.NET
CYPRESSVOIP.COM CYPRESSUC.NET C4CONFERENCE.NET CYPRESSCOM.NET
CYPRESSCONNEXION.COM CYPRESSUC.COM CYPRESSCOM.INFO

 

Domain Names - PingTone

 

pingtone.com pingtone.net

 

Domain Names – Fidelity

 

fidelityaccess.net fidelityaccess.com fidelityaccess.org fidelityvoice.com
fidelityvoice.net fidelityuc.net fidelityuc.com fidelityvoiceanddata.com
fidelityvoiceanddata.net etherneteverywhere.net ethernetohio.com
ethernetohio.net exploreyourconnections.com fidelityaccessnetworks.com
fidelityaccessnetworks.net fidelityhosted.com fidelityops.com
fidelitytelecom.com fvdhosted.com fvdinternal.net

 

 

 

  

Domain Names – TFB

 

TFBC.COM

 

Domain Names – RootAxcess

 

rootaxcess.net rootaxcesscloud.com rootaxcesscloud.net chicagohipaahosting.com
hostedvmware.com rootaxcess.com rootaxess.com cloudchannelpartner.net
datamgtstrategies.com

 

Domain names – Apptix, Inc.

 

MAILSTREET.NET DEVSTREET.COM SHAREPOINTLIVE.COM SHAREPOINTNOW.COM
SHAREPOINTSITE.COM EXCHANGE.MS SHAREPOINT-SERVICES.NET SHAREPOINT-SERVICES.COM
EOUTLOOK.NET EOUTLOOK.COM SMBONDEMAND.COM APPTIXONDEMAND.COM APPTIXONDEMAND.NET
MYHOSTEDMAIL.COM MYHOSTEDMAIL.NET APPTIXHOSTEDMAIL.COM APPTIXHOSTEDMAIL.NET
APPTIXTRIAL.COM HOSTEDBC.COM HOSTEDBC.NET APPTIXMAIL.COM APPTIXMAIL.NET
HOSTEDMAIL.ORG APPTIX-OPS.COM

 

 

 

  

APPTIX-OPS.NET COLLABORATIONHOST.COM COLLABORATIONHOST.NET COLLABORATIONHOST.ORG
APPTIX-MGT.COM APPTIX-MGT.NET APXMGT.COM APXMGT.NET APPTIX-QA.COM APPTIX-QA.NET
APPTIX-SWDEV.COM APPTIX-SWDEV.NET KENSLANDSCAPING.NET APPTIXLAB.COM
APPTIXLAB.NET APPTIXE14.COM APPTIXE14.NET APPTIXFAX.COM APPTIXFAX.NET
HOSTACCOUNT.COM INBOUNDMX.COM INBOUNDMX.NET MXINBOUND.COM MXINBOUND.NET
EMAILINBOUND.COM EMAILINBOUND.NET MAILSTREET.BIZ MAILSTREET.BZ MAILSTREET.CC
MAILSTREET.TV MAILSTREET.US.COM MAILSTREETEMAIL.BIZ MAILSTREETEMAIL.BZ
MAILSTREETEMAIL.CC MAILSTREETEMAIL.COM MAILSTREETEMAIL.NET MAILSTREETEMAIL.ORG
MAILSTREETEMAIL.TV MAILSTREETEMAIL.US.COM MAILSTREETMAIL.BIZ MAILSTREETMAIL.BZ
MAILSTREETMAIL.CC MAILSTREETMAIL.COM MAILSTREETMAIL.NET MAILSTREETMAIL.ORG
MAILSTREETMAIL.TV MAILSTREETMAIL.US.COM TRACKWIZ.BIZ TRACKWIZ.BZ TRACKWIZ.CC
TRACKWIZ.TV

 

 

 

  

BIZTROPOLIS.BIZ BIZTROPOLIS.US.COM APPTIX.BIZ APPTIX.ORG APPTIX.US.COM
APPTIXVOIP.COM APPTIXFOIP.COM APPTIXOCS.COM APPTIXIM.COM APPTIXCONFERENCING.COM
APPTIXBACKUP.COM APPTIXHOSTING.COM APPTIXHOSTEDEXCHANGE.COM APPTIXEMAIL.COM
APPTIXSHAREPOINT.COM APPTIXMOBILE.COM APPTIXIPHONE.COM APPTIXBLACKBERRY.COM
APPTIXREVIEW.COM APPTIXSOFTWARE.COM APPTIXASA.COM APPTIXPOWERRESELLER.COM
APPTIXPARTNER.COM APTIXEXCHANGE.COM APTIXMAIL.COM APPTIXVOICE.NET APPTIXVOIP.NET
APPTIXFOIP.NET APPTIXOCS.NET APPTIXIM.NET APPTIXCONFERENCING.NET
APPTIXBACKUP.NET APPTIXHOSTING.NET APPTIXHOSTEDEXCHANGE.NET APPTIXEMAIL.NET
APPTIXSHAREPOINT.NET APPTIXMOBILE.NET APPTIXIPHONE.NET APPTIXBLACKBERRY.NET
APPTIXREVIEW.NET APPTIXSOFTWARE.NET APPTIXASA.NET APPTIXPOWERRESELLER.NET
APPTIXPARTNER.NET APPTIXTRIAL.NET APTIXEXCHANGE.NET

 

 

 

  

APTIXMAIL.NET APPTIK.NET APPTIXONDEMAND.ORG APPTIXVOICE.ORG APPTIXVOIP.ORG
APPTIXFOIP.ORG APPTIXFAX.ORG APPTIXOCS.ORG APPTIXIM.ORG APPTIXCONFERENCING.ORG
APPTIXBACKUP.ORG APPTIXHOSTING.ORG APPTIXHOSTEDEXCHANGE.ORG APPTIXMAIL.ORG
APPTIXEMAIL.ORG APPTIXSHAREPOINT.ORG APPTIXMOBILE.ORG APPTIXIPHONE.ORG
APPTIXBLACKBERRY.ORG APPTIXREVIEW.ORG APPTIXSOFTWARE.ORG APPTIXASA.ORG
APPTIXRESELLER.ORG APPTIXPOWERRESELLER.ORG APPTIXPARTNER.ORG APPTIXLAB.ORG
APPTIXTRIAL.ORG APTIX.ORG APTIXEXCHANGE.ORG APTIXMAIL.ORG APPTIK.ORG APPTIX.INFO
APPTIX.MOBI APPTIXSITE.COM APPTIXHOSTED.COM APPTIXLIVE.COM APPTIXDIRECT.COM
MYAPPTIX.COM APPTIXMGT.COM APPTIXOPS.COM APPTIXMGT.NET APPTIXMGT.ORG
APPTIXOPS.NET APPTIXOPS.ORG EOUTLOOK.ORG EOUTLOOK.INFO

 

 

 

  

EOUTLOOK.BIZ EOUTLOOK.US.COM EOUTLOOK.MOBI COLLABORATIONHOST.INFO
COLLABORATIONHOST.BIZ COLLABORATIONHOST.US.COM COLLABORATIONHOST.MOBI
SHAREPOINTSITE.INFO SHAREPOINTSITE.BIZ SHAREPOINTSITE.US.COM SHAREPOINTSITE.MOBI
HOSTACCOUNT.ORG HOSTACCOUNT.INFO HOSTACCOUNT.BIZ HOSTACCOUNT.US.COM
HOSTACCOUNT.MOBI APPTIX-QA001.COM APPTIX-QA002.COM APPTIX-QA003.COM
APPTIX-QA004.COM APPTIX-QA005.COM APPTIX-QA006.COM APPTIX-QA007.COM
APPTIX-QA008.COM MI8ONSIGHT.NET MI8ONSIGHT.ORG MI8CORP.NET MI8CORP.ORG
MI8DEMO.COM MI8DEMO.NET MI8DEMO.ORG MI8DESKTOP.COM MI8DESKTOP.NET MI8DESKTOP.ORG
MI8EXCHANGE.COM MI8EXCHANGE.NET MI8EXCHANGE.ORG MI8GOLDMINE.COM MI8GOLDMINE.NET
MI8GOLDMINE.ORG MI8HQ.COM MI8HQ.NET MI8HQ.ORG MI8NOTES.COM MI8NOTES.NET
MI8NOTES.ORG

 

 

 

  

MI8SERVICES.COM MI8SERVICES.NET MI8SERVICES.ORG CLOUD5G.COM CLOUD5G.NET
APPTIXCLOUD5G.COM APPTIXCLOUD5G.NET HOSTYOURAPP.COM ACCESSAPPSNOW.COM
MYHOSTEDAPPSPORTAL.COM MYHOSTEDAPPSSITE.COM CLOUD5G.ORG APPTIXCLOUD5G.ORG
HOSTYOURAPP.NET HOSTYOURAPP.ORG ACCESSAPPSNOW.NET ACCESSAPPSNOW.ORG
MYHOSTEDAPPSPORTAL.NET MYHOSTEDAPPSPORTAL.ORG MYHOSTEDAPPSSITE.NET
MYHOSTEDAPPSSITE.ORG HOSTINGYOURAPP.COM HOSTINGYOURAPP.NET HOSTYOURASS.COM
HOSTINGYOURAPP.ORG HOSTYOURASS.NET HOSTYOURASS.ORG ITHEALTHNEWS.COM
ITHEALTHNEWS.NET ITHEALTHNEWS.ORG APPTIX.XXX MAILSTREET.XXX SHAREPOINTSITE.XXX
APPTIXVOICE.XXX COLLABORATIONHOST.XXX HOSTACCOUNT.XXX APPTIXEMAIL.XXX
APPTIXHEALTH.NET OFFICIALAPPTIX.COM HOSTEDMAIL.NET APPTIXPRO.COM
APPTIXHOSTED.ORG APPTIXHOSTEDEMAIL.ORG MAILSTREET2003.NET ASP-1.ORG MI8CORP.COM

 

 

 

  

COLLABORATIONFAX.NET MAILSTREETVOICE.COM MI8.ORG APPTIX.NET HOSTEDSECURE.ORG
ATLARGE.NET ASHBURNLAB.NET MAILSREET.COM MYMAILSTREET.COM MI8ONSIGHT.COM
BIZATLARGE.COM SHARESTREET.NET ATLARGE2.NET GLOBALTRIAL.COM
CLOUDCOMMUNICATIONSTODAY.ORG HOSTEDCORPORATEEMAIL.COM MALESTREET.COM
GETMAILSTREET.COM HOSTEDSECURE.COM MAILSTRET.COM APPTIX-VOICE.NET
BOUNDARY-DEFENSE.NET HOSTEDSECURE.NET APPTIXHOSTED.NET BOUNDARYDEFENSE.ORG
ASP-1.INFO ASP1.INFO BOUNDARY-DEFENSE.ORG ASP-ONE.ORG HOSTEDCORPORATEEMAIL.NET
BIZATLARGE.INFO BOUNDARYDEFENCE.COM BOUNDARY-DEFENSE.COM MAILSTREET2003.COM
MI8.NET EXCHANGETRIAL.NET CLOUDCOMMUNICATIONSTODAY.COM BOUNDARYDEFENSE.NET
COLLABORATIONFAX.COM APPTIXHEALTH.COM BOUNDARYDEFENSE.COM MI8.COM
SHARESTREET.COM BOUNDARYDEFENCE.ORG ASP1.NET ASP-1.NET

 

 

 

  

ASHBURNLAB.ORG INBOUNDMAIL.NET MAILSTREET.COM APPTIXONLINE.COM MAILSTEET.COM
ATLARGE.INFO HOSTEDCORPORATEEMAIL.ORG BIZATLARGE.ORG APPTIXSTORE.COM
SHAREPOINT-SITE.COM ASP-ONE.INFO ASP-ONE.COM APPTIXHEALTH.ORG SHAREPOINTSITE.NET
EXCHANGETRIAL.COM BOUNDARYDEFENCE.NET APPTIX.COM APPTIXHOSTEDEMAIL.NET
COLLABORATIONFAX.ORG APPTIXVOICE.COM MAILSTREETWEB.COM MAILSTREETVOIP.COM
APPTIXHOSTEDEMAIL.COM CLOUDCOMMUNICATIONSTODAY.NET BIZATLARGE.NET
APPTIX-VOICE.COM ASHBURNLAB.COM ASP-1.COM ASP-ONE.NET

 

Aptix Software:

 

Apptix is the sole licensee of a provisioning software, TECOS, from Apptix ASA,
used to manage legacy SharePoint customers.

 

Apptix, Inc. has developed custom code, primarily in the form of scripts and
Application Program Interfaces (API), as well as some Application Packaging
Standards (APS), to customize the delivery of services across the various Apptix
operating platforms. These include, but are not limited to, custom code created
for Ascension Heath Resource and Supply Chain Management Group, LLC in the
deployment of Active Roles Server, API’s that facilitated and streamlined the
GoDaddy migration and Exchange Service delivery via APS packaged to certain
Apptix Channel Partners.

 

See the following documents attached to the Apptix Share Purchase Agreement
Disclosure Schedules:

 

·Apptix Proprietary Software Code.doc;

·ARS Technical Reference Guide.doc;

 

 

 

  

·Apptix ARS Manager Sync.doc; and

·Apptix ARS Thumbnail Photo Sync.doc.

 

Technology For Business:

 

In connection with its acquisition of all of the assets of Technology For
Business Corporation (“TFB”), Network Billing Systems acquired the rights to the
proprietary service center software platform developed by TFB. Network Billing
Systems, LLC has further developed that software platform for deployment as a
web-based application. No patents or trademarks have been filed with respect to
this proprietary software.

 

(F)Trademark Licenses – None.

 

(G)Trade Secret Licenses – None.

 

(H)Intellectual Property Exceptions – None.

 

 

 

 

SCHEDULE 4.08

 

COMMERCIAL TORT CLAIMS

 

None.

 

 

 

 

EXHIBIT A

 

SUPPLEMENT TO SCHEDULE 4.01

 

This SUPPLEMENT, dated as of [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [TYPE OF ORGANIZATION] (the “Grantor”) pursuant
to that certain Pledge and Security Agreement, dated as of November 14, 2016 (as
amended, restated, modified or supplemented from time to time, the “Security
Agreement”), entered into by and among FUSION NBS ACQUISITION CORP., the other
Grantors party thereto, and EAST WEST BANK, as Administrative Agent. Capitalized
terms used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.

 

Grantor hereby confirms the grant to Administrative Agent set forth in the
Security Agreement of, and does hereby grant to Administrative Agent, a security
interest in and Lien on all of Grantor’s right, title and interest in and to all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely sets forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.

 

IN WITNESS WHEREOF, Grantor has caused this Supplement to be duly executed and
delivered by its authorized representative thereunto duly authorized as of the
date first written above.

 

  [NAME OF GRANTOR]         By:        Name:     Title:

 

 Exhibit A-1 

 

  

SUPPLEMENT TO SCHEDULE 4.01

 

Additional Information:

 

(A)Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal Name   Type of Organization   Jurisdiction of
Organization   Chief Executive Office   Organizational
ID#                  

 

(B)Other Names (including any Trade-Name or Fictitious Business Name) under
which each Grantor has conducted business for the past five (5) years:

 

Full Legal Name   Trade Name or Fictitious Business Name      

 

(C)Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business and Corporate Structure within past five (5) years:

 

Grantor   Date of Change   Description of Change          

 

(D)Agreements pursuant to which Grantor is bound as debtor within past five (5)
years:

 

Grantor   Description of Agreement      

 

(E)Financing Statements:

 

Grantor   Filing Jurisdiction      

 

 Exhibit A-2 

 

 

SUPPLEMENT TO SCHEDULE 4.03

TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

Grantor   Description of Government Contract            

 

 Exhibit A-3 

 

 

SUPPLEMENT TO SCHEDULE 4.04

TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

(A)       Pledged Stock:

 

Grantor   Issuer   Class of Stock   Stock
Certificate No.   Par Value   Number of Shares   %of
Outstanding
Stock of
Company
Pledged                                                    

 

Pledged LLC Interests:

 

Grantor   Issuer   Certificated (Y/N)   Certificate No. (if any)  
% of Outstanding LLC
Interests of Limited Liability
Company Pledged                                    

 

 Exhibit A-4 

 

  

Pledged Partnership Interests:

 

Grantor   Issuer   Type of Partnership
Interests
(general or limited)   Certificated (Y/N)   Certificate No.
 (if any)   % of Outstanding
Partnership Interests of
Partnership Pledged                                            

 

Pledged Trust Interests:

 

Grantor   Issuer   Class of Trust Interests   Certificated (Y/N)   Certificate
No.
(if any)   % of Outstanding Trust
Interests of Trust
Pledged                                            

 

 Exhibit A-5 

 

  

Pledged Foreign Interests:

 

Grantor   Issuer   Type of Interests   Certificated (Y/N)   Certificate No. 
(if any)   % of Outstanding
Interests of Entity
Pledged                                            

 

Pledged Debt:

 

Grantor   Issuer   Original Principal
Amount   Outstanding Principal
Balance   Issue Date   Maturity Date                                            

 

Securities Accounts with a U.S. Securities Intermediary:

 

Grantor   Financial Institution where Account
Maintained   Name of Account   Account Number                            

 

 Exhibit A-6 

 

  

Commodities Accounts with a U.S. Commodity Intermediary:

 

Grantor   Financial Institution where Account
Maintained   Name of Account   Account Number                            

 

Deposit Accounts with a U.S. Bank:

 

Grantor   Financial Institution where Account
Maintained   Name of Account   Account Number                            

 

(B)

 

Grantor   Date of Acquisition   Description of Acquisition                    

 

 Exhibit A-7 

 

 

SUPPLEMENT TO SCHEDULE 4.06
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

Name of Grantor   Description of Letters of Credit

 

 

 

  

SUPPLEMENT TO SCHEDULE 4.07
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

(A)Copyrights

 

(B)Copyright Licenses

 

(C)Patents

 

(D)Patent Licenses

 

(E)Trademarks

 

(F)Trademark Licenses

 

(G)Trade Secret Licenses

 

(H)Intellectual Property Exceptions

 

 

 

  

SUPPLEMENT TO SCHEDULE 4.08
TO PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

Name of Grantor   Commercial Tort Claims

 



 

